             Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 1 of 90. PageID #: 9




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                              Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                             September 17,2020 11:36


                                       By: CHRISTOPHER B. CONGENI0078160

                                                Confirmation Nbr. 2074580



  BOULDER HEALTHCARE, LLC, ET AL.                                           CV 20 937366

           vs.
                                                                  Judge: JOHN J. RUSSO
  BOULDER EG HOLDINGS, LLC, ET AL.




                                                     Pages Filed: 34




Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP


                                                     EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 2 of 90. PageID #: 10




                                    IN THE COURT OF COMMON PLEAS
                                        CUYAHOGA COUNTY, OHIO

      BOULDER HEALTHCARE, LLC                               )   CASE NO.
      c/o ACFB Incorporated, Registered Agent               )
      200 Public Square, Ste. 2300                          )   JUDGE:
      Cleveland, OH 44114                                   )
                                                            )
      and                                                   )
                                                            )
      HILLSTONE HEALTHCARE, LLC                             )
      c/o ACFB Incorporated, Registered Agent               )
      200 Public Square, Ste. 2300                          )
                                                                COMPLAINT (BREACH OF CONTRACT;
      Cleveland, OH 44114                                   )   UNJUST ENRICHMENT; FRAUDULENT
                                                            )   INDUCEMENT)
      and                                                   )
                                                            )
      PAUL BERGSTEN                                         )   (JURY DEMAND ENDORSED HEREON)
      544 Enterprise Drive                                  )
      Lewis Center, OH 43035                                )
                                                            )
      And                                                   )
                                                            )
      MATTHEW DAPORE                                        )
      544 Enterprise Drive                                  )
      Lewis Center, OH 43035                                )
                                                            )
                                 Plaintiffs,                )
                                                            )
                v.                                          )
                                                            )
      BOULDER FG HOLDINGS, LLC                              )
      c/o U-B Corporation, Registered Agent                 )
      1660 West 2nd Street, Suite 1100                      )
      Cleveland, OH 44113                                   )
                                                            )
      and                                                   )
                                                            )
      BOULDER OPERATIONS HOLDINGS,                          )
      LLC                                                   )
      10 Eastbourne Drive                                   )
      Spring Valley, NY 10977                               )
                                                            )
      and                                                   )
                                                            )

Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP


                                                     EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 3 of 90. PageID #: 11



      SAMUEL GOLDNER
      1251 46th Street Apt. 1
      Brooklyn, NY 11219-2087

      and

      ARIEL FEIN
      10 Eastbourne Drive
      Spring Valley, NY 10977

                                  Defendants.



             Plaintiffs, Boulder Healthcare, LLC (“Boulder Healthcare”) Hillstone Healthcare, LLC

     (“Hillstone”), Paul Bergsten (“Bergsten”), and Matthew Dapore (“Dapore”) (collectively,

     “Plaintiffs”), for their Complaint against Defendants, Boulder FG Holdings, LLC (“Boulder FG”),

     Boulder Operations Holdings, LLC (“Boulder Operations”), Samuel Goldner (“Goldner”) and

     Ariel Fein (“Fein”) (collectively, “Defendants”) state as follows:


                                   PARTIES, JURISDICTION AND VENUE

              1.      Boulder Healthcare is an Ohio limited liability company.

             2.       Hillstone is a Delaware limited liability company which does business in Ohio.

              3.      Bergsten is a resident of Ohio and holds ownership interests in Hillstone and

     Boulder Healthcare.

             4.       Dapore is a resident of Ohio and holds ownership interests in Hillstone and Boulder

     Healthcare.

              5.      Boulder FG is an Ohio limited liability company.

              6.      Boulder Operations is a Delaware limited liability company which does business

     in Ohio.

              7.      Goldner and Fein are individuals residing in the State of New York, who, at all

     times material hereto, held ownership interests in the members of Boulder FG.


Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP
                                                             2
                                                     EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 4 of 90. PageID #: 12



              8.      This Court has subject matter jurisdiction over this action pursuant to Ohio Rev.

     Code §2305.01.

              9.      This Court has personal jurisdiction over Defendant pursuant to Ohio Rev. Code

     §2307.382.

              10.     Venue is proper before this Court pursuant to Ohio Civ. R. 3(C)(1), (2), (3), and

     (6).

                                           FACTUAL BACKGROUND

              11.     Boulder Healthcare and Boulder FG are parties to a certain Limited Liability

     Company Agreement, dated December 21, 2018 (the “LLC Agreement”) for Boulder Operations.

              12.     Boulder Operations operates nursing home and assisted living facilities in the State

     of Ohio.

              13.     Pursuant to the LLC Agreement, Boulder Healthcare was the owner of 50 units of

     Boulder Operations, which represented 50% of the outstanding equity of Boulder Operations.

              14.     Pursuant to the LLC Agreement, Boulder FG was the owner of the other 50 units

     of Boulder Operations, which represented the other 50% of the outstanding equity of Boulder

     Operations.

              15.     In June 2019, Boulder Operations was unable to meet payroll and other expenses.

              16.     In June 2019, Boulder Healthcare and Boulder FG, together with Hillstone, Dapore,

     Bergsten, Goldner, Fein, and Boulder Healthcare Management, LLC, an Ohio limited liability

     company (“Boulder Healthcare Management”) entered into discussions concerning Boulder


     Healthcare potentially selling its 50 units of Boulder Operations to Boulder FG.

              17.     Boulder FG, by and through its agents, Goldner and Fein, represented to Boulder

     Healthcare and Hillstone, by and through their agents, Dapore and Bergsten, that Boulder FG



Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP
                                                             3
                                                     EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 5 of 90. PageID #: 13



     would purchase Boulder Healthcare’s shares in Boulder Operations if Hillstone, Boulder

     Healthcare, Dapore and/or Bergsten paid money into Boulder Operations for purposes of Boulder

     Operations making payroll and other expenses.

              18.     In reliance upon the representations of Boulder FG, by and through its agents,

     Goldner and Fein, Hillstone Healthcare paid $620,000 into Boulder Operations on June 6, 2019

     and paid $150,000 into Boulder Operations on June 7, 2019, and Bergsten paid $150,000 into

     Boulder Operations on June 10, 2019 (collectively, the “Advanced Payments”). True and correct

     copies of checks reflecting these Advanced Payments are attached hereto as Exhibit “1” and are

     incorporated by reference herein.

              19.     On July 1, 2019, Boulder Healthcare and Boulder FG, together with Dapore,

     Bergsten, Goldner, Fein, and Boulder Healthcare Management entered into a certain Unit Purchase

     Agreement (the “Unit Purchase Agreement”), a true and correct copy of which is attached hereto

     as Exhibit “2” and incorporated by reference herein.

             20.      Under the terms of Section 2 of the Unit Purchase Agreement, Boulder Healthcare

     agreed to sell its 50 units of Boulder Operations (the “Transferred Shares”) to Boulder FG for the

     total purchase price of $1,500,000.00 (the “Purchase Price”).

             21.      Under the terms of Section 2 of the Unit Purchase Agreement, Boulder FG agreed

     to pay the Purchase Price to Boulder Operations in three installments of $500,000 each, due on or

     prior to October 2, 2019, July 1, 2020, and July 1, 2021.

             22.      As of the date of this Complaint, Boulder FG has not paid any portion of the


     Purchase Price to Boulder Healthcare for the Transferred Shares.




Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP
                                                             4
                                                     EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 6 of 90. PageID #: 14



             23.      Boulder FG is past due on its payment of $500,000 due on or prior to October 2,

     2019 and on its payment of $500,000 due on or prior to July 1, 2020, under the Unit Purchase

     Agreement.

                                                     COUNT ONE

                          (Breach of Contract - Boulder Healthcare v. Boulder FG)

             24.      Plaintiffs incorporate and reallege the allegations contained in the preceding

     paragraphs as if fully stated herein.

             25.      Under the terms of the Unit Purchase Agreement, including but not limited to

     Section 2, titled, “Purchase and Sale,” Boulder Healthcare agreed to sell, and Boulder FG agreed

     to purchase, the Transferred Shares for the Purchase Price, to be paid in three installments of

     $500,000 each, due on or prior to October 2, 2019, July 1, 2020, and July 1, 2021.

             26.      Boulder Healthcare has fully performed all of its obligations under the Unit

     Purchase Agreement, including but not limited to, transferring the Transferred Shares and control

     of Boulder Operations to Boulder FG.

             27.      Boulder FG has breached the Unit Purchase Agreement, including, but not limited

     to Section 2 of the Unit Purchase Agreement, by refusing to pay the Purchase Price for the

     Transferred Shares.

             28.      Boulder FG has breached the Unit Purchase Agreement by not making the first

     payment of $500,000 to Boulder Healthcare on or prior to October 2, 2019, as required by the Unit

     Purchase Agreement.

             29.      Boulder FG has breached the Unit Purchase Agreement by not making the second

     payment of $500,000 to Boulder Healthcare on or prior to July 1, 2020, as required by the Unit

     Purchase Agreement.



Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP
                                                             5
                                                     EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 7 of 90. PageID #: 15



              30.     Boulder Healthcare has made demand upon Boulder FG to pay the 2 past-due

     installments of the Purchase Price, including but not limited to in a October 31, 2019 letter from

     then-Boulder Healthcare's counsel to then-Boulder FG's counsel, a true and correct copy of which

     is attached hereto as Exhibit “3” and incorporated by reference herein.

              31.     Boulder FG has refused to pay the past-due installments of the Purchase Price and

     the first $1,000,000 of the Purchase Price remains outstanding.

              32.     As a result of Boulder FG's breaches of the Unit Purchase Agreement, Boulder

     Healthcare has been damaged in an amount not presently known, but which is believed to be in

     excess of $1,000,000, together with interest from on and after October 2, 2019, costs and

     reasonable attorneys' fees.

                                                    COUNT TWO

                          (Unjust Enrichment - Boulder Healthcare v. Boulder FG)

              33.     Plaintiffs incorporate and reallege the allegations contained in the preceding

     paragraphs as if fully stated herein.

              34.     As a result of Boulder Healthcare transferring the Transferred Shares and control

     of Boulder Operations to Boulder FG, for which Boulder Healthcare has not been paid, Boulder

     Healthcare has conferred a benefit upon Boulder FG, which was knowingly received by Boulder

     FG, and retention of that benefit by Boulder FG would be unjust under the circumstances.

              35.     Boulder FG has been unjustly enriched in an amount not presently known, but

     which is believed to be in excess of $1,000,000, together with interest from on and after October

     2, 2019, as a result of transferring the Transferred Shares and control of Boulder Operations.




Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP
                                                             6
                                                     EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 8 of 90. PageID #: 16



              36.      Boulder Healthcare has been damaged by Boulder FG’s unjust enrichment in an

     amount not presently known, but which is believed to be in excess of $1,000,000, together with

     interest from on and after October 2, 2019, costs and reasonable attorneys’ fees.

                                                   COUNT THREE

                                     (Unjust Enrichment - Plaintiffs v. Defendants)

              37.      Plaintiffs incorporate and reallege the allegations contained in the preceding

     paragraphs as if fully stated herein.

              38.      As a result of Plaintiffs, personally and/or by and through their membership or

     ownership interests, paying the Advanced Payments totaling $920,000 to Boulder Operations in

     reliance upon Defendants’ representations that they would purchase the Transferred Shares from

     Boulder Healthcare, for which Plaintiffs have not been paid, Plaintiffs conferred a benefit upon

     Defendants, which was knowingly received by Defendants, and retention of that benefit by

     Defendants would be unjust under the circumstances.

              39.      Defendants have been unjustly enriched in an amount not presently known, but

     which is believed to be in excess of $920,000, together with interest from on and after June 6,

     2019, as a result of the Advanced Payments.

             40.       Plaintiffs have been damaged by Defendants’ unjust enrichment in an amount not

     presently known, but which is believed to be in excess of $920,000, together with interest from on

     and after June 6, 2019, costs and reasonable attorneys’ fees.

                                                    COUNT FOUR

                    (Fraudulent Inducement - Plaintiffs v. Boulder FG, Goldner, and Fein)

             41.       Plaintiffs incorporate and reallege the allegations contained in the preceding

     paragraphs as if fully stated herein.



Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP
                                                             7
                                                     EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 9 of 90. PageID #: 17



             42.      Boulder FG, by and through its agents, Goldner and Fein, falsely represented to

     Boulder Healthcare and Hillstone, by and through their agents, Bergsten and Dapore, that Boulder

     FG would pay the Purchase Price to Boulder Healthcare in exchange for the Transferred Shares

     and control of Boulder Operations.

             43.      Boulder FG, by and through its agents, Golder and Fein, falsely represented to

     Boulder Healthcare and Hillstone, by and through their agents, Bergsten and Dapore, that Golder

     and Fein would indemnify Bergsten and Dapore for liabilities under a certain Guaranty executed


     by Bergsten and Dapore on December 21, 2018 (the “Guaranty”) if Boulder Healthcare sold the

     Transferred Shares to Boulder FG and transferred the Transferred Shares and control of Boulder

     Operations to Boulder FG. A copy of the Guaranty is attached hereto as Exhibit “4” and

     incorporated by reference herein.

             44.      Boulder FG, by and through its agents, Goldner and Fein, represented to Boulder

     Healthcare and Hillstone, by and through their agents, Dapore and Bergsten, that Boulder FG

     would purchase Boulder Healthcare’s shares in Boulder Operations if Hillstone, Boulder

     Healthcare, Dapore and/or Bergsten paid the Advanced Payments for purposes of Boulder


     Operations making payroll and other expenses.

             45.      Said representations of Boulder FG’s agents, Goldner and Fein, were made to

     Boulder Healthcare’s and Hillstone’s agents, Bergsten and Dapore, in meetings and through

     written and/or verbal communications from on or about June 2019 through July 2019.

             46.      Boulder FG, Goldner and Fein knew their representations to Plaintiffs were false

     when they made them.




Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP
                                                             8
                                                     EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 10 of 90. PageID #: 18



             47.      Boulder FG's, Goldner's and Fein's false representations were material to Boulder

     Healthcare, Bergsten and Dapore entering into the Unit Purchase Agreement and to Boulder

     Healthcare transferring the Transferred Shares and control of Boulder Operations to Boulder FG.

             48.      Boulder FG's, Goldner's and Fein's false representations were material to

     Plaintiffs, personally and/or by and through their membership or ownership interests, paying the

     Advanced Payments totaling $920,000 to Boulder Operations.

             49.      Boulder FG, Goldner and Fein intended to induce Plaintiffs into relying on their

     false representations so that Plaintiffs would enter into the Unit Purchase Agreement, would

     transfer the Transferred Shares and control of Boulder Operations to Boulder FG, and would pay

     the Advanced Payments.

              50.     Plaintiffs justifiably relied upon Boulder FG's, Goldner's and Fein's false

     representations.

              51.     Plaintiffs have suffered injury proximately caused by their reliance on Boulder

     FG's, Goldner's and Fein's false representations.

              52.     As a result of Boulder FG's, Goldner's and Fein's fraudulent inducement, Plaintiffs

     have been damaged in an amount not presently known, but which is believed to be in excess of


     $1,920,000, together with interest from on and after June 6, 2019, punitive damages, costs and

     reasonable attorneys' fees.

             WHEREFORE, Plaintiffs, Boulder Healthcare, LLC, Hillstone Healthcare, LLC, Boulder

     Operations Holdings, LLC, Paul Bergsten and Matthew Dapore, demand judgment against

     Defendants, Boulder FG Holdings, LLC, Boulder Operations Holdings, LLC, Samuel Goldner,

     and Ariel Fein, as follows: (1) on Counts I and II, against Boulder FG Holdings, LLC, in an amount

     not presently known, but which is believed to be in excess of $1,000,000, together with interest



Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP
                                                             9
                                                     EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 11 of 90. PageID #: 19



     from on and after October 2, 2019, costs and reasonable attorneys’ fees; (2) on Count III, jointly

     and severally against Boulder FG Holdings, LLC, Boulder Operations Holdings, LLC, Samuel

     Goldner and Ariel Fein in an amount not presently known, but which is believed to be in excess


     of $920,000, together with interest from on and after June 6, 2019, costs and reasonable attorneys’

     fees; (3) on Count IV, jointly and severally against Boulder FG Holdings, LLC, Samuel Goldner

     and Ariel Fein in an amount not presently known, but which is believed to be in excess of

     $1,920,000, together with punitive damages, interest from on and after June 6, 2019, costs and

     reasonable attorneys’ fees; and (4) and for such other relief as this Court deems just and proper.

                                                         Respectfully submitted,



                                                         /s/ Christopher B. Consent___________
                                                         Christopher B. Congeni (#0078160)
                                                         Matthew R. Duncan (#0076420)
                                                         Daniel J. Rudary (#0090482)
                                                         BRENNAN, MANNA & DIAMOND, LLC
                                                         75 E. Market Street
                                                         Akron, OH 44308
                                                         (330) 253-5060
                                                         Fax: (330)253-1977
                                                         Email: cbcongeni@bmdllc.com
                                                                 mrduncan@bmdllc.com
                                                               dj rudary@bmdllc.com
                                                         Counselfor Plaintiffs



                                                    JURY DEMAND

             Pursuant to Ohio Rule of Civil Procedure 38(B), Plaintiffs hereby demand a trial by jury on all

     issues herein.

                                                         /s/ Christopher B. Congeni_____________
                                                         Christopher B. Congeni (#0078160)
                                                         Counselfor Plaintiffs




Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP
                                                            10
                                                     EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 12 of 90. PageID #: 20



                                          INSTRUCTIONS FOR SERVICE

              Plaintiffs request that the Cuyahoga County Clerk of Courts serve the Defendants at the addresses

     listed in the caption of this pleading via certified mail, return receipt requested.



                                                         /s/ Christopher B. Congeni_____________
                                                         Christopher B. Congeni (#0078160)
                                                         Counselfor Plaintiffs




     4845-1283-9115, v. 2




Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP
                                                            11
                                                     EXHIBIT 2
             Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 13 of 90. PageID #: 21




       Authentication Required                                                                                  X

     lOJun                             check #2017
                                       Check                                                   $150,000.00
    jading your checks..
    Date                                                Online Description                     Check Number
    Monday, June 10, 2019                               CHECK# 2017Edit                        00000002017
    Amount of the Check
    $150,000.00

    How this will appear on your statement
    CHECK #2017



           PAUL B. BERGSTEN                                                                           2017
           1703 BIRTLES CT                                                                             56SVM0
           GALENA. OH 43021                                                                                4M
                                                                                             Date


           Order of _

                                             7k?*
                  ———> KoyBank National Association
                    OIL 1-BOOKEY2YOLP Key.com*'

           For.

           izokuaoDBU 21:




Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP



                                                      EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 14 of 90. PageID #: 22




                                                                                                                           ■ 5 G'
                                                             I

                                                                     X..~< :»14 tv«< r ••. t'.> .’>•                    j,. ■               ,
                                                                                                ‘                                     >>,.1 ♦
                                                                    *4.t '-• .                         C           4•                       »
                                                                                                                                         ». 7
                                             08£mi4$U€WaiWl.                                 v v « «
                                                       HiiW:.';;'..: 1l*J;.i’. f-UX     ;* *j ’• tr-’”
                                                                                 u .id * .u»  ’*yi
                                                                                                                                      ' a -
                                                                                                                                          «
                                                                                                    •. | vi ij,:•
                                                             i                                     ,■■;     '. ■1;•■!< /. i.j
                                                              BJ-OZ/OW ' ‘ "                       J'.ip ir j:Urt
                                                                                                               r.'jr:••;...•.!• t
                                                                                                                                  ; {«.I”* •


                                                       »82S9O£1£€W'V
                                                         w.**wwT!r..’52f ifr? Si'ti'iH:;!’,:
                                                                                             ”!”15-!J                            .'.jurtno*
                                                                                                                                           *




Electronically Filed 09/17/2020 11:36 I / CV 20 937366 I Confirmation Nbr. 2074580 / CLSLP


                                                     EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 15 of 90. PageID #: 23




                                ^lintlhis^age                                                        £joseXhecklii£wat.


                               V            Check Image Viewer

                                   MUSTONS HtALTHCARK tNC                                                                          1567
                                   OR IRATWQ ACCOUNT
                                   K4 WItHHtagpfl
                                   tXWH CSMTM. OH W4»
                                                                                                      ,„..4..t.£-.ZJL
                                                                                                BATE ..                             A»KUS»|

                                   [Gfo,                    UtAllkv<
                                                                                                              ._.iJ $ /jd AV.             I
                                  _SxAiA/ThtiUf.-J-Z                                                                    TSollar#    ® £~J
                                           PCBank
                                   raft.

                                                     rooi56?«* i:aii3n6 2?Bi:


                                                               00s56?

                                15?

                                Ur W^«»k .ws» .-jhUaW: ’A«Cur4./tM »thr«    »0MMn7««
                                •». »j' *: "t mflr > •>..«; « * .i*»«
                                           rt '. J* >                       84/2018
                                            r>u-,Khm.’».i h«.> --
                                  fs.tU'*                        M          14:2*1:23
                                •                rt i-. UV‘»; 4U>.          3K4NN
                                «”.i« — •l-.'Sh •>. i. (#•»■■•»>{, .
                                .IltW. tnl'-UW* .'-»<•■» f-'                TWO 343616T1M1S81
                                • mt ‘••.'•it t-.tv».ys-r.tic‘5’U r
                                0
                                •                      .►»•« .nwS ui
                                «f.-t.* Ki Hat ;'■«•> ■“»-.<»■ i ■.<;
                                <'.t                       as .r.WH.:t«
                                   • per X3U
                                     O .2.   •




Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP


                                                                           EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 16 of 90. PageID #: 24




                                       Check Image Viewer                                       ©

                                                                                         1568



                                                                           i

                                     faCBank

                                              »‘OO4 5BBtf’ S03*3Q6na5




                                                              f    >^31308278 «
                                                                   mots
                                *«? sf: r^-* u ?•.
                                                 . *«*        i    W6:23
                                           t*«*w    A-.!n.r        SHINN
                                                                   TMI& 34381581838321
                                                                               i
                                                                               I




Electronically Filed 09/17/2020 11:36 I I CV 20 937366 / Confirmation Nbr. 2074580 I CLSLP


                                                                  EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 17 of 90. PageID #: 25




                                         UNIT PURCHASE AGREEMENT


                 THIS UNIT PURCHASE AGREEMENT (this “Agreement”), is made and entered into as
         of July 1,2019 by and among BOULDER HEALTHCARE LLC, an Ohio limited liability company
         (“Seller”), BOULDER EG HOLDINGS LLC, an Ohio limited liability company (“Purchaser”),
         MATTHEW DAPORE, an individual (“Dapore”), PAUL BERGSTEN, an individual (“Bergsten”),
         SAMUEL GOLDNER, an individual (“Goldner”), ARIEL FEIN, an individual (“Fein”), and
         BOULDER HEALTHCARE MANAGEMENT LLC, an Ohio limited liability company (the
         “Management Company”).

                                                      RECITALS

                 A.       Seller is the owner of 50 Units of Boulder Operations Holdings LLC, a Delaware
         limited liability company (the “Company”), which represents 50% of the outstanding equity of the
         Company. Purchaser is the owner of 50 Units of the Company, which represents 50% of the
         outstanding equity of the Company. The Units of the Company are uncertificated.

                 B.      Seller desires to sell to Purchaser and Purchaser desires to purchase from Seller all
         of the Units of the Company owned by Seller (the “Transferred Units”), pursuant to the terms and
         conditions contained in this Agreement.

                C.      Dapore and Bergsten are the only members of Seller and affiliates of Goldner and
         Fein are the only members of Purchaser.

                D.    Seller and Purchaser are parties to the Limited Liability Company Agreement of
         the Company dated as of December 21, 2018 (the “LLC Agreement”).

                 E.     The Company, as Tenant, and certain entities, as Landlord, are parties to that
         certain Master Lease dated as of December 21, 2018 (the “Lease”).

                 F.     Dapore and Bergsten have guaranteed certain obligations under the Lease pursuant
         to a Guaranty of Lease dated as of December 21,2018 (the “Guaranty”).

                G.      The Management Company is the manager of the facilities covered under the
         Lease, pursuant to management agreements, each dated as of December 21, 2018, between the
         Management Company and each facility operator, including any side letter executed in connection
         therewith (the “Management Agreements”).

                H.     Seller and Purchaser, together with certain other parties, are party to that certain
         pledge agreement dated as of December 21,2018, made in favor of White Oak Healthcare Finance,
         LLC (the “Pledge Agreement”).

                 I.      Seller previously funded at least $1,000,000.00 of cash to the Company or its
         subsidiaries (the “Seller Capital”).




   Electronically Filed 06/22/2020 09:21 /ANSWERS / CV 20 931951 / Confirmation Nbr. 2017463/CLJ
ElectronicaffyFned 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP


                                                     EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 18 of 90. PageID #: 26




                NOW, THEREFORE, in consideration of the mutual promises contained herein and for
         other good and valuable consideration, the receipt, adequacy and sufficiency of which are hereby
         acknowledged, the parties agree as follows:

                1.      Recitals. The Recitals hereto are an integral part of this Agreement and are hereby
         incorporated herein by reference and are made a part hereof.

                 2.      Purchase and Sale.

                         (a)     Sale. Subject to the terms and conditions herein set forth. Seller hereby
         agrees to sell to Purchaser the Transferred Units and Purchaser agrees to purchase from Seller the
         Transferred Units.

                        (b)     Purchase Price. The aggregate purchase price for the Transferred Units is
         $1,500,000.00 (the “Purchase Price”). The Purchase Price shall be payable as follows: (a)
         $500,000 shall be payable by wire transfer of immediately available funds on or prior to October
         2,2019; (b) $500,000 shall be payable by wire transfer of immediately available fiinds on or prior
         to July 1, 2020; and (c) $500,000 shall be payable to Seller by wire transfer of immediately
         available funds on or prior to July 1,2021.

                 3.      Closing: Closing Deliveries.

                       (a)     Time. Date and Place of Closing. The closing of the transactions
         contemplated by this Agreement (the “Closing”) shall take place concurrently with the execution
         of this Agreement (the “Closing Date”), effective as of 12:01 am on the Closing Date (the
         “Effective Time”).

                           (b)   Deliveries at Closing. At Closing, Seller shall deliver to Purchaser an
         equity power, in substantially the form attached hereto as Exhibit A. evidencing the transfer of
         the Transferred Units to Purchaser. Effective upon Closing: (i) Seller shall cease to be a Member
         of the Company, and Seller shall not be entitled to any distributions, indemnification rights, or
         any other rights as a member of the Company, whether or not such rights relate to a period arising
         prior to the date hereof; and Seiler’s sole rights shall be those rights expressly set forth herein; (ii)
         Fein, Goldner and the Company automatically release Seller, the Management Company,
         Bergsten and Dapore from any and all Losses based upon, resulting from, or arising out of the
         LLC Agreement and/or the Management Agreements, except to the extent that any such Losses
         (A) are the result of fraud, willful misconduct, misappropriation of funds, co-mingling of funds
         or Bad Boy Acts (as defined herein) or (B) are indemnifiable Losses under this Agreement; and
         (iii) Seller, the Management Company, Bergsten and Dapore automatically release Fein, Goldner
         and the Company from any and all Losses based upon, resulting from, or arising out of the LLC
         Agreement and/or the Management Agreements, except to the extent that any such Losses (A) are
         the result of fraud, willful misconduct, misappropriation of funds, co-mingling of funds or Bad
         Boy Acts (as defined herein) or (B) are indemnifiable Losses under this Agreement.

                 4.      Representations. Warranties and Covenants of Seller. In order to induce Purchaser
          to purchase from Seller the Transferred Units and enter into this Agreement, Seller hereby makes
          the following representations, warranties and covenants to Purchaser:


   Electronically Filed 06/22/2020 09:21 / ANSWERS / CV 20 931 &1 / Confirmation Nbr. 2017463 / CLJSZ
Electronically Filed 09/17/2020 11:36 I I CV 20 937366 I Confirmation Nbr. 2074580 I CLSLP


                                                      EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 19 of 90. PageID #: 27




                         (a)    Capacity. Seller has all requisite limited liability company power and
         authority to execute and deliver, and perform all of Seller’s obligations under this Agreement

                        (b)     Due Execution: Validity of Agreement. This Agreement has been duly
         authorized, executed and delivered by Seller, and (assuming due execution and delivery hereof by
         Purchaser) constitutes the valid and binding obligation of Seller enforceable against Seller in
         accordance with its terms.

                          (c)    Ownership: Title. Seller is the owner, beneficially and of record, of all of
         the Transferred Units, free and clear of all liens, encumbrances, security interests, pledges, claims,
         or restrictions of any kind (“Lien”), other than as set forth in the LLC Agreement and/or the Pledge
         Agreement, and no other person, firm or entity has any interest whatsoever in the Transferred
         Units. The Transferred Units represent all of the equity interest owned by Seller in the Company
         and Seller has no right, title or interest in any other equity interest in the Company. Seller has not
         previously sold, transferred or conveyed, at any time, all or any part of the Transferred Units to
         any other individual or entity.

                         (d)    Agreement Not in Breach of Other Instruments: Governmental Consent.
         The execution and delivery by Seller of this Agreement and the consummation by Seller of die
         transactions provided for herein (i) will not result in a breach of any of the terms and provisions
         of any judgment, decree, order, or award of any court, governmental body, or arbitrator; (ii) do not
         require the consent of any governmental authority or other entity or person that have not been
         obtained, except as may otherwise be set forth in the Pledge Agreement; and (iii) will not result in
         the creation of any Lien on any of the Transferred Units.

                  5.     Representations. Warranties and Covenants of Purchaser. In order to induce Seller
         to sell the Transferred Units to Purchaser and enter into this Agreement, Purchaser hereby makes
         the following representations, warranties and covenants to Seller:

                        (a)     Capacity. Purchaser has fell legal power and capacity to execute and
         deliver, and perform all of Purchaser’s obligations under, this Agreement.

                        (b)    Due Execution: Validity of Agreement. This Agreement has been duly
         executed and delivered by Purchaser and (assuming due execution and delivery hereof by Seller),
         constitutes the valid aid binding obligation of Purchaser, enforceable against Purchaser in
         accordance wife its terms.

                        (c)     Agreement Not in Breach of Other Instruments: Governmental Consent.
         The execution and delivery by Purchaser of this Agreement and fee consummation by Purchaser
         of fee transactions provided for herein (i) will not result in a breach of any of the terms and
         provisions of any judgment, decree, order, or award of any court, governmental body, or arbitrator,
         or any applicable law, rule or regulation; and (ii) do not require fee consent of any governmental
         authority or other entity or person that have not been obtained.

                6.      Indemnification of Guarantors. The Guaranty will remain in place, without
         modification, following fee consummation of fee transactions contemplated by this Agreement



   Electronically Filed 06/22/2020 09:21 / ANSWERS / CV 20 931 &1 / Confirmation Nbr. 2017463 / CLJSZ
Electronically Filed 09/17/2020 11:36 I I CV 20 937366 I Confirmation Nbr. 2074580 / CLSLP


                                                      EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 20 of 90. PageID #: 28




         As consideration therefore, Goldner and Fein, on a joint and several basis (the “Guaranty
         Indemnitors”), hereby agree to indemnify Dapore and Bergsten (each, a “Guarantor” and
         collectively, the “Guarantors”) from any claims, liabilities, losses, damages, costs and expenses,
         including without limitation reasonable attorneys’ fees (“Losses”), based upon, resulting from, or
         arising out of the Guaranty: (a) for a period of ten years from the date of the Lease (the “Covered
         Period”), for any Loss associated with a breach of the Obligations (as defined in the Guaranty) by
         the Company or its affiliates after the Closing Date that pertains to or is related to (i) a reporting
         obligation or notice obligation; (ii) fraud, willful misconduct, misappropriation of funds or co­
         mingling of funds by the Company or its affiliates; or (iii) arising under Section 1(a) - l(i) of the
         Guaranty (collectively with items (i)-(ii), disregarding the qualification immediately following this
         definition, “Bad Bov Acts”), but only to the extent such Losses are related to the operation of the
         Facility on or after the Effective Time; and (b) after expiration of the Covered Period, for all Losses
         under the Guaranty. For the avoidance of doubt, the Guaranty Indemnitors are not responsible for
         indemnifying the Guarantors for any Losses incurred by the Guarantors under the Guaranty for
         any actions or inactions taken by die Company, the Guarantors or their affiliates prior to the
         Closing Date, regardless of the fact that Landlord seeks enforcement under the Guaranty after the
         Closing Date. In addition, the Guaranty Indemnitors covenant not to request, directly or indirectly,
         that Landlord’s lender declare any event of default under Landlord’s or the Company’s loan
         documents in an effort to cause an Event of Default under the Lease.

                  7.     Indemnification of Purchaser, the Company and Guaranty Indemnitors. The
         Guarantors, on a joint and several basis, hereby agree to indemnify Purchaser, the Company, the
         Guaranty Indemnitors and their affiliates (the “Purchaser Parties”) for (i) any Losses incurred by
         or asserted against the Purchaser Parties for any claim against the Purchaser Parties in connection
         with the operation of the Company and its affiliates (including breach of the Obligations by the
         Company, as tenant, or its affiliates) prior to the Closing Date to the extent such claim pertains to,
         is related to or is a result of any Bad Boy Acts by Seller, the Company, the Guarantors or their
         affiliates; and (ii) 50% of any Losses arising out of any recoupment claim made against the
         Company or its affiliates by a local, state or federal governmental entity or program relating to the
         period of time from December 21,2018 through June 30,2019 (each, a “Government Claim”),
         unless such Government Claim is a result of a Bad Boy Act by Seller and its affiliates (including
         the Company, Dapore or Bergsten) prior to the Closing Date, in which case Seller and the
         Guarantors shall be solely liable for such Losses and shall indemnify the Purchaser Parties for all
         such Losses. For the avoidance of doubt, the Guarantors shall not have any obligation to the
         indemnify the Purchaser Parties for any Losses arising from third party claims related to the
         Company’s (or its affiliates’) failure to pay such third party for goods and/or services rendered by
         such third party to the Company and/or its affiliates, so long as such third party claim is not the
         result of any Bad Boy Act by Seller, the Company, the Guarantors or their affiliates.

                8.     Offset Rights, Any indemnification obligation or other liability of Seller, Dapore
         or Bergsten under this Agreement may be satisfied, discharged or paid by off-set against payment
         of the Purchase Price due and owing pursuant to Section 2(b) or Guaranty Indemnitors’
         indemnification obligations pursuant to Section 6.

                9.     Resignation: Appointment. As of the Effective Time, Dapore and Bergsten shall
          be deemed to have resigned from all offices and positions they hold, of any nature, with the



   Electronically Filed 06/22/2020 09:21 / ANSWERS / CV 20 9319&1 / Confirmation Nbr. 2017463 / CLJSZ
Electronically Filed 09/17/2020 11:36 I I CV 20 937366 I Confirmation Nbr. 2074580 / CLSLP


                                                      EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 21 of 90. PageID #: 29




         Company and any of its affiliates, including without limitation as an officer, director, manager or
         employee (other than, for the avoidance of doubt, the Management Company) without any further
         action necessary on the part of any party. Such resignations will be deemed accepted by the
         Company and its affiliates as of the Effective Time.

                 10.     Termination of Management Agreements. Each Management Agreement will be
         deemed terminated and of no further force and effect (other than terms that survive the termination
         of the agreement) effective as of the Effective Time, without any further action necessary on the
         part of any party. As of the Effective Time, the Management Company shall have no right to any
         further payments of any amounts under the Management Agreements.

                 11.     Miscellaneous.

                         (a)    Expenses. Each party hereto shall be responsible for the payment of any
         fees, costs or expenses incurred by such party in connection with the transactions contemplated
         by this Agreement

                        (b)     Further Assurances. Each of the parties agrees to cooperate in the
         effectuation of the transactions contemplated under this Agreement and to execute any and all
         additional documents and to take such additional action as is reasonably necessary or appropriate
         for such purposes.

                       (c)     Governing Law. This Agreement shall be governed by and construed in
         accordance with die laws of the State of Ohio without giving effect to conflicts of law principles.

                        (d)     Headings. Section and caption headings are not to be considered part of
         this Agreement. They are included solely for convenience and are not intended to be full and
         accurate descriptions of the contents of this Agreement.

                       (e)     Amendments, This Agreement may be amended or modified only in a
         writing executed by the parties to this Agreement.

                         (f)    Binding Effect. This Agreement shall bind and inure to the benefit of the
         parties hereto and their respective heirs, legal representatives, successors and assigns.

                          (g)    Entire Agreement. This Agreement, together with the other documents and
         instruments executed in connection herewith, constitute the entire understanding among the
         parties and supersedes any prior understandings and agreements between them respecting the
         within subject matter. There are no representations, agreements, arrangements or understandings,
         oral or written, between or among the parties with respect to the within subject matter, other than
         as set forth in this Agreement.

                        (h)    Severability, If any provisions of this Agreement is held by a court of
         competent jurisdiction to be invalid, void or unenforceable, the remaining provisions shall
         nevertheless continue in full force and effect without being impaired or invalidated in any way
         and shall be construed in accordance with the purposes and tenor and effect of this Agreement.



   Electronically Filed 06/22/2020 09:21 / ANSWERS / CV 20 931 &1 / Confirmation Nbr. 2017463 / CLJSZ
Electronically Filed 09/17/2020 11:36 / / CV 20 937366 I Confirmation Nbr. 2074580 / CLSLP


                                                      EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 22 of 90. PageID #: 30




                       (i)    Construction, The rule of construction to the effect that any ambiguities
        are to be resolved against the drafting party shall not be employed in the interpretation of this
        Agreement, or any amendments, schedules or exhibits to this Agreement.

                      (j)     Counterparts. This Agreement may be executed in multiple counterparts,
        each of which shall be deemed an original, and all of which together shall constitute one and the
        same Agreement. The signature of any party to any counterpart, including any facsimile or .pdf
        thereof, may be appended to any other counterpart and, when so appended, shall constitute one
        and the same Agreement

                        (k)    Non-Disparagement. Each of Bergsten, Dapore, Fein and Goldner agree
        not to make any oral or written statement about any of the other parties to this Agreement which
        is intended or reasonably likely to disparage the other party, or otherwise degrade the ether party’s
        reputation in the business community.


                                    [Remainder of Page Intentionally Left Blank]




   Electronically Filed 06/22/2020 09:21 / ANSWERS / CV 20 931&1 / Confirmation Nbr. 2017463 / CLJSZ
Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP


                                                      EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 23 of 90. PageID #: 31




                IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
        year set forth above.

                                             SELLER:

                                             BOULDER HEALTHCARE LLC

                                             By:
                                                Name: Paul Bergsten
                                                Title: CEO



                                             PURCHASER:

                                             BOULDER FG HOLDINGS LLC

                                             By:
                                                Name:
                                               Title:



                                             GUARANTORS:


                                             Matthew Dapore



                                             Paul Bergsten



                                              GUARANTY INDEMNITORS:
                                                QUL____________________
                                              Samuel Goldner

                                                                ____________________________________________
                                              Arid Fein (/

         For purposes of Section 10:

         BOULDER HEALTHCARE MANAGEMENT LLC

         By:------------------
         Name: Paul Bergsten
         Title: CEO




   Electronically Filed 06/22/2020 09:21 {Sl^«^P^e2Q)90i&PU^flBeaftigieemffillfl7463 / CLJSZ
Electronically Filed 09/17/2020 11:36 I I CV 20 937366 I Confirmation Nbr. 2074580 I CLSLP


                                                 EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 24 of 90. PageID #: 32




                                                         Exhibit A

                         IRREVOCABLE POWER TO TRANSFER EQUITY INTEREST




                 FOR VALUE RECEIVED, the undersigned, BOULDER HEALTHCARE LLC, an Ohio

         limited liability company: (a) hereby sells, assigns and transfers unto BOULDER FG HOLDINGS

         LLC, an Ohio limited liability company. Fifty (50) Units of BOULDER OPERATIONS

         HOLDINGS LLC, a Delaware limited liability company (the “Company”), standing in the

         undersigned's name on the books of the Company; and (b) does hereby irrevocably constitute and

         appoint                                                           as attomey-in-fect to transfer said

         shares on die books of the Company with full power of substitution in the premises.




         Dated:                   , 2019                          BOULDER HEALTHCARE LLC




                                                                  By:
                                                                     Name: PaulBeigsten
                                                                     Title: CEO




                                                              2
   Electronically Filed 06/22/2020 09:21 / ANSWERS / CV 20 931951 / Confirmation Nbr. 2017463 / CLJSZ
Electronically Filed 09/17/2020 11:36 I I CV 20 937366 I Confirmation Nbr. 2074580 / CLSLP


                                                      EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 25 of 90. PageID #: 33


           enesch     Attorneys at Law
                                                                                             Daniel J. O'Brien
                                                                                200 Public Square, Suite 2300
                                                                                 Cleveland, Ohio 44114-2378
                                                                                   Direct Dial: 216.363,4691
                                                                                           Fax: 216.363.4588
                                                                                   dobrien@beneschlaw.com



                                                 October 31,2019




        Daniel A. Gottesman
        Ulmer & Berne LLP
        Skylight Office Tower
        1660 West 2nd Street, Suite 1100
        Cleveland, OH 44113

                Re:      Unit Purchase Agreement dated July 1, 2009 (the “Unit Purchase Agreement”)

        Dear Danny:

               This letter is written to follow up on my email correspondence to you on October 10, 2019,
        with respect to the Unit Purchase Agreement. Your client has still not made the $500,000 payment
        that was due to my client on October 2, 2019, pursuant to Section 2 of the Unit Purchase
        Agreement. We understand that your client believes that it is entitled to offset for unspecified
        breaches under the lease guaranty. To date, and despite repeated requests, we have not received
        any information with respect to the nature or extent of these alleged breaches. Please pay the
        $500,000 ASAP, or provide detailed information with respect to the alleged breaches so that we
        can review and respond.

                Note that my client is not waiving any rights or remedies with respect to your client’s
        failure to pay the $500,000 that is now past due.

                                                     Sincerely,

                                                     BENESCH, FRIEDLANDER,
                                                        COPLAN & ARONOFF LLP




                                                     Daniel J. O’Brien




                                                                                                  EXHIBIT

Electronically Filed 09/17/2020 11:36 / ICV 20              WP2&74580 / CLSLP
                                                                                           3
                                                                                           x>

                                                                                                  3
                                                 EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 26 of 90. PageID #: 34




                                               GUARANTY OF LEASE

                THIS GUARANTY OF LEASE (this “Guaranty”) is made by Paul Bergsten and Matthew
       Dapore (referred to herein individually as, a “Guarantor”, and collectively as, “Guarantors”) in
       favor of the entities set forth on Schedule 1 attached hereto and made a part hereof (collectively,
       “Landlord”), in connection with that certain Master Lease, dated as of December 20, 2018 (the
       “Lease”), pursuant to which Landlord leases to Boulder Operations Holdings LLC, a Delaware
       limited liability company (“Tenant”), the “Leased Premises” as defined in the Lease. As a material
       inducement to and in consideration of Landlord entering into the Lease, Landlord having indicated
       that it would not enter into the Lease without the execution of this Guaranty, Guarantors do hereby
       agree with Landlord as follows:

                1.     Guarantors do hereby, jointly and severally, unconditionally and irrevocably
       guarantee to Landlord, as a primary obligor and not as a surety, (a) the full and punctual payment
       of all rents and other sums payable by Tenant under the Lease, and (b) the full and punctual
       performance and observance of all terms, covenants and conditions on the part of Tenant to be
       performed and observed under the Lease (all such terms, covenants, conditions, agreements, and
       obligations being herein collectively referred to as the “Tenant Obligations”); provided, however,
       that any obligations of Tenant arising exclusively from a Landlord Loan Default or arising out of
       the termination of the Lease pursuant to Sections 17.1 (o)(ii), (p), (u), or (v) of the Lease
       (collectively, the “Non-Guaranteed Obligations”) shall not be deemed to be Tenant Obligations
       hereunder. Guarantors further agree to indemnify and hold Landlord harmless from any loss,
       liability, damage or expense (including reasonable attorney’s fees) arising from the failure of
       Tenant to perform any of the Tenant Obligations and/or the enforcement of this Guaranty (the
       “Indemnification Obligations” and, collectively with the Tenant Obligations, the “Obligations”).
       Upon an Event of Default by Tenant under the Lease, after applicable grace periods. Guarantors
       shall pay or perform the Tenant Obligations so in default, as applicable; provided, however, that,
       except as otherwise set forth herein, under no circumstances shall Guarantors be required to pay
       more than an aggregate amount equal to Sixteen Million Dollars ($16,000,000) with respect to the
       Tenant Obligations; provided further, that, except as otherwise set forth herein, under no
       circumstance shall Guarantors be required to pay more than an aggregate amount equal to Eight
       Million Dollars ($8,000,000) with respect to Tenant Obligations arising out of (i) any Event of
       Default pursuant to Section 17. Ki), (j), Ik), (n), (o)(i), (q), or (w) of the Lease, so long as such
       Event of Default is not also an Event of Default under any other subparagraph of Section 17.1 of
       the Lease, or (ii) any Event of Default pursuant to Sections 17.1(b) or (m) of the Lease which
       solely relates to a breach of any financial covenant contained in the Lease or a breach with respect
       to the clinical operations of the Facilities (including, without limitation the covenants contained in
       Section 19.1(p) of the Lease), so long as such Event of Default is not also an Event of Default
       under any other subparagraph of Section 17.1, in which event such Event of Default shall be
       subject to the limitations set forth herein with respect to such other subparagraph of Section 17.1,
       if any. Notwithstanding the foregoing, it is expressly understood and agreed that the aforesaid
       limitations on liability shall in no way affect or apply to Guarantors’ continued unlimited personal
       liability for the payment to Landlord of:




   Electronically Filed 04/17/2020 15:49 / OTHER / CV 20 931951 / Confirmation Nbr. 1986479 / CLCKD
Electronically Filed 09/17/2020 11:36 I / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP


                                                       EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 27 of 90. PageID #: 35




           (a) any rents, issues, profits and/or income collected by Tenant or any Subtenant in excess of
               normal and verifiable operating expenses from any Facility after the occurrence of an Event
               of Default hereunder or under the Lease;

           (b) any rent, issues, profits and/or income from any Facility which have been prepaid more
               than thirty (30) days in advance;

           (c) to the extent that sufficient revenues are generated from the Facilities, payments of taxes,
               installments of assessments, water charges, sewer charges, and other fees, taxes, charges
               and assessments of every kind and nature whatsoever assessed or charged against or
               constituting a lien on any Real Property and insurance premiums and deductibles, payment
               of which is required to be made by Tenant or any Subtenant under the terms of the Lease;

           (d) insurance proceeds and condemnation awards (or sums paid in lieu thereof), payments
               and/or other form of consideration which Tenant or any Subtenant receives and which are
               used for any purpose inconsistent with the terms of the Lease or not approved in writing
               by Landlord;

           (e) Tenant’s or any Subtenant’s failure to obtain and maintain (or cause to be obtained and
               maintained) insurance as required by the Lease;

           (f) Intentionally Deleted;                                                 .

           (g) damage or destruction to any Facility caused by the gross negligence or intentional acts or
               omissions of any Tenant or Subtenant; provided, that in the case of the failure to repair or
               any other matter involving the expenditure of funds, there shall be no liability unless there
               is available cash flow from the Facility to complete such repair or other item involving the
               expenditure of funds;

            (h) any claims, losses, costs, penalties, damages, charges and/or expenses (including
                reasonable attorneys’ and consultants’ fees) (collectively, “Losses”) incurred by or asserted
                against Landlord as a result of Tenant’s or any Subtenant’s failure to observe, comply or
                perform any of its covenants and indemnities respecting the existence, handling, storage,
                transportation, release or discharge of Hazardous Materials or Hazardous Waste, as defined
                in Article X of the Lease subject to the notice and cure periods set forth therein; and

            (i) any Losses incurred by or asserted against Landlord as a result of fraud or intentional
                material misrepresentation in connection with the Lease.

              2. Each Guarantor does hereby agree that, without the consent of or notice to
       Guarantors and without affecting any of the obligations of Guarantors hereunder: (a) any term,
       covenant or condition of the Lease may be amended, compromised, released or otherwise altered
       by Landlord and Tenant, and each Guarantor does guarantee and promise to perform all the
       obligations of Tenant under the Lease as so amended, compromised, released or altered; (b) any
       guarantor of or party to the Lease may be released, substituted or added; (c) any right or remedy
       under the Lease may be exercised, not exercised, impaired, modified, limited, destroyed or
       suspended; (d) Landlord or any other Person acting on Landlord’s behalf may deal in any manner

   Electronically Filed 04/17/2020 15:49 / OTHER / CV 20 931951 / Confirmation Nbr. 1986479 / CLCKD
Electronically Filed 09/17/2020 11:36 I I CV 20 937366 I Confirmation Nbr. 2074580 / CLSLP


                                                      EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 28 of 90. PageID #: 36




       with Tenant, any guarantor, any party to the lease or any other Person; and (e) all or any part of
       the Leased Premises or Tenant’s rights or liabilities under the Lease may be sublet, assigned or
       assumed. This is a continuing guaranty. The obligations of each Guarantor under this Guaranty
       are independent of the Tenant Obligations.

               3.      Each Guarantor hereby waives and agrees not to assert or take advantage of: (a)
       any right to require Landlord to proceed against Tenant or any other Person or to pursue any other
       remedy before proceeding against any Guarantor; (b) the defense of any statute of limitations in
       any action under or related to this Guaranty or the Lease; (c) any right or defense that may arise
       by reason of the incapacity, lack of authority, death or disability of Tenant or any other Person;
       and (d) any right or defense arising by reason of the absence, impairment, modification, limitation,
       destruction or cessation (in bankruptcy, by an election of remedies, or otherwise) of the liability
       of Tenant, of the subrogation rights of any Guarantor or of the right of any Guarantor to proceed
       against Tenant for reimbursement.

               4.     Each Guarantor hereby waives and agrees not to assert or take advantage of any
       right or defense based on the absence of any or all presentments, demands (including demands for
       performance), notices (including notices of adverse change in the financial status of Tenant or
       other facts which increase the risk to such Guarantor, notices of non-performance and notices of
       acceptance of this Guaranty) and protests of each and every kind.

               5.      Neither Guarantors’ obligation to make payment in accordance with this Guaranty
       nor any remedy for the enforcement thereof shall be impaired, modified, changed, stayed, released
       or limited in any manner by any impairment, modification, change, release, limitation or stay of
       the liability of Tenant or its estate in bankruptcy or any remedy for the enforcement thereof,
       resulting from the operation of any present of future provision of the Bankruptcy Code (as defined
       in the Lease) or other statute or from the decision of any court interpreting any of the same, and
       Guarantors shall be obligated under this Guaranty as if no such impairment, stay, modification,
       change, release or limitation had occurred.

               6.      Until all of Tenant’s obligations under the Lease are fully performed, Guarantors
       (a) shall have no right of subrogation against Tenant by reason of any payments or acts of
       performance by Guarantors under this Guaranty; and (b) subordinate any liability or indebtedness
       of Tenant now or hereafter held by Guarantors to the obligations of Tenant under, arising out of
       or related to the Lease or Tenant’s use or occupancy of the Leased Premises.

              7.     The liability of Guarantors and all rights, powers and remedies of Landlord
       hereunder and under any other agreement now or at any time hereafter in force between Landlord
       and any Guarantor relating to the Lease shall be cumulative and not alternative and such rights,
       powers and remedies shall be in addition to all rights, powers and remedies given to Landlord by
       law.

               8.     This Guaranty applies to, inures to the benefit of and binds all parties hereto, their
       heirs, devisees, legatees, executors, administrators, representatives, successors and permitted
       assigns (including any purchaser at a judicial foreclosure or trustee’s sale or a holder of a deed in




   Electronically Filed 04/17/2020 15:49 / OTHER / CV 20 931951 / Confirmation Nbr. 1986479 / CLCKD
Electronically Filed 09/17/2020 11:36 I I CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP


                                                      EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 29 of 90. PageID #: 37




       lieu thereof). This Guaranty may not be assigned by Landlord without the prior written consent
       of Guarantors, which consent shall not be unreasonably withheld, conditioned, or delayed.

               9.      Guarantors shall not, without the prior written consent of Landlord, commence, or
       join with any other Person in commencing, any bankruptcy, reorganization or insolvency
       proceeding against Tenant. The obligations of Guarantors under this Guaranty shall not be altered,
       limited or affected by any proceeding, voluntarily or involuntarily, involving the bankruptcy,
       insolvency, receivership, reorganization, liquidation or arrangement of Tenant, or by any defense
       which Tenant may have by reason of any order, decree or decision of any court or administrative
       body resulting from any such proceeding. Guarantors shall file in any bankruptcy or other
       proceeding in which the filing of claims is required or permitted by law all claims which any
       Guarantor may have against Tenant relating to any indebtedness of Tenant to any Guarantor and
       will assign to Landlord all rights of such Guarantor thereunder. Landlord shall have the sole right
       to accept or reject any plan proposed in such proceeding and to take any other action which a party
       filing a claim is entitled to do. In all such cases, whether in administration, bankruptcy or
       otherwise, the Person or Persons authorized to pay such claim shall pay to Landlord the amount
       payable on such claim and, to the full extent necessary for that purpose, each Guarantor hereby
       assigns to Landlord all of such Guarantor’s rights to any such payments or distributions to which
       such Guarantor would otherwise be entitled; provided, however, that each Guarantor’s obligations
       hereunder shall not be satisfied except to the extent that Landlord receives cash by reason of any
       such payment or distribution. If Landlord receives anything hereunder other than cash, the same
       shall be held as collateral for amounts due under this Guaranty.

               10.    If requested by Landlord, each Guarantor shall deliver to Landlord, and upon
       Landlord’s request, to Mortgagee(s) (a) the most recent federal income tax returns for such
       Guarantor within thirty (30) days after the date on which such returns are filed by such Guarantor;
       and (b) a personal financial statement dated within ninety (90) days. All financial information and
       statements provided by a Guarantor to Landlord shall be certified to be true and correct in all
       material respects by such Guarantor.

               11.   Asa material inducement to the Landlord entering into the Lease with Tenant, each
       Guarantor makes the following representations and warranties to Landlord, each of which shall
       survive the commencement and termination of the Lease:

                       11.1    Such Guarantor has the full power and authority to carry on its business
       and to enter into and perform all of its obligations under this Guaranty, and this Guaranty, when
       executed by such Guarantor, shall constitute the legal, valid and binding obligation of such
       Guarantor enforceable in accordance with its terms. No consent of any other Person not previously
       obtained by Guarantors, and no consent, approval, authorization or other action by or filing with
       any governmental authority not previously obtained, taken, or made, as applicable, is required in
       connection with the execution, delivery and performance of such Guarantor’s obligations under
       this Guaranty.

                       11.2    Such Guarantor’s execution of this Guaranty and performance of his
       obligations hereunder will not result in a breach or violation of (a) any governmental requirements
       applicable to such Guarantor or any judgment, writ, injunction, decree or order of any court relating


   Electronically Filed 04/17/2020 15:49 / OTHER / CV 20 931951 / Confirmation Nbr. 1986479 / CLCKD
Electronically Filed 09/17/2020 11:36 I I CV 20 937366 / Confirmation Nbr. 2074580 I CLSLP


                                                      EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 30 of 90. PageID #: 38




       and known to such Guarantor; or (b) any mortgage, commitment, restriction, or other document to
       which such Guarantor is a party or by which such Guarantor is bound.

                       11.3      All statements respecting the financial condition of such Guarantor and
       Tenant or any Subtenant (as defined in the Lease), respectively, which have been furnished to the
       Landlord or which are hereafter submitted to the Landlord (a) are or shall be accurate and complete
       in all respects as of the dates appearing thereon; (b) present or shall present fairly the financial
       condition and results of operations of the Person to whom the financial statement applies as of the
       dates and for the periods shown on such statements; (c) disclose or shall disclose all suits, actions,
       proceedings and contingent liabilities materially affecting the Person to whom the financial
       statement applies; and (d) since the last date covered by the financial statements which have been
       furnished to the Landlord, there has been no material adverse change in the financial condition of
       the Persons to whom such statements apply. All other reports, information and documents
       furnished to the Landlord by such Guarantor in connection with the Lease are accurate and
       complete in all respects.

                       11.4     There are no material actions, suits, proceedings or investigations pending
       or, to the best of such Guarantor’s knowledge, threatened against or affecting such Guarantor in
       any court or before any other governmental authority, nor does such Guarantor know of any basis
       for any such material action, suit, proceeding or investigation.

                      11.5     Such Guarantor has received a copy of the Lease, has carefully read such
       Lease, and understand all of the terms of such Lease.

               12.     Guarantors hereby agree that throughout the Term of the Lease, Guarantors shall
       not give or otherwise transfer or dispose of any material portion of Guarantors’ assets to any other
       person or entity for less than the reasonably equivalent value of such assets. Notwithstanding the
       foregoing, either Guarantor may, for estate planning purposes, make a gratuitous transfer of such
       Guarantor’s assets, outright or in trust, whether said trust is revocable or irrevocable, provided that
       (i) such transferee(s) executes a guaranty of the Obligations in the same form as this Guaranty
       pursuant to which there is no reduction in Landlord’s rights or remedies, including, without
       limitation, the ability of Landlord to collect the Obligations against such transferee(s) (a
       “Transferee Guarantee”), and (ii) in the event that such transfer is in trust or to an entity, such
       Guarantor shall provide Landlord with evidence reasonably satisfactory to Landlord that the
       trustee or other person executing such Transferee Guarantee on behalf of said trust or entity is
       authorized to do so.

               13.     Throughout the Term of the Lease and for a period of twelve (12) months following
       the termination date of the Lease for any reason, each Guarantor agrees not to and to cause Tenant
       and each Subtenant not to solicit, recruit or hire any of any Facility’s department heads, including
       but not limited to the administrator, director of nursing or dietary supervisor for any other long
       term care facility owned, operated or managed by Tenant, any Subtenant or their respective
       Affiliates without Landlord’s written consent, which consent shall not be unreasonably withheld
       conditioned or delayed. Each Guarantor further agrees not to and to cause Tenant and each
       Subtenant not to remove patients from any Facility except pursuant to physician order or directions
       of the patient or the patient’s family, nor to relocate patients at any Facility to any other long term


   Electronically Filed 04/17/2020 15:49 / OTHER / CV 20 931951 / Confirmation Nbr. 1986479 / CLCKD
Electronically Filed 09/17/2020 11:36 I I CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP


                                                       EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 31 of 90. PageID #: 39




       care facility owned, operated or managed by Tenant, any Subtenant or their respective Affiliates.
       In the event that either Guarantor, Tenant, or any Subtenant breaches the provisions of this Section
       13. Landlord, and its successors and assigns, will be entitled to all legal and equitable remedies,
       including injunctive action, to enforce this provision. The prevailing party in any such action will
       be entitled to recover expenses and reasonable attorney’s fees.

               14.     For a period which commenced on June 29, 2018 and continuing until the date
       which is three (3) years following the Commencement Date, as a material inducement for Landlord
       agreeing to enter into this Lease, Guarantors, individually and jointly, agree not to directly or
       indirectly acquire, take an interest in, or provide any management, consulting, or any other services
       to any skilled nursing or assisted living facilities other than the Facilities and those facilities listed
       on Schedule 19.1(d) attached to the Lease. Notwithstanding the foregoing, in the event that at any
       point following the date which is fifteen (15) months following the Commencement Date, the
       annualized EBITDAR of Tenant over the trailing six (6) month period is equal to or greater than
       Twenty-Four Million Dollars ($24,000,000), then the restrictions set forth in this Section 14 shall
       be of no further force or effect.

              15.    This Guaranty shall constitute the entire agreement between Guarantors and
       Landlord with respect to the subject matter hereof. No provision of this Guaranty or right of
       Landlord hereunder may be waived nor may any Guarantor be released from any obligation
       hereunder except by a writing duly executed by Landlord.

               16.     If more than one Person signs this Guaranty, each such Person shall be deemed a
       Guarantor and the obligation of all such Guarantors shall be joint and several. When the context
       and construction so requires, all words used in the singular herein shall be deemed to have been
       used in the plural. The word “Person” as used herein shall include an individual, company, firm,
       association, partnership, corporation, trust or other legal entity of any kind whatsoever.

              17.    Should any one or more provisions of this Guaranty be determined to be illegal or
       unenforceable, all other provisions shall nevertheless be effective.

              18.     The waiver or failure to enforce any provision of this Guaranty shall not operate as
       a waiver of any other breach of such provision or any other provisions hereof.

               19.    Upon Landlord’s demand, Guarantors shall reimburse Landlord for all costs and
       expenses, including attorneys, accountants, consultants, and expert witness fees and costs, which
       are incurred by Landlord in connection with the exercise of any or all of Landlord’s rights and
       remedies under this Guaranty, including attorney’s fees and costs incurred in connection with the
       enforcement of the Lease and/or all of Landlord’s rights against Guarantors under this Guaranty,
       whether or not any legal proceedings are instituted by Landlord, and all costs, attorney’s fees and
       expenses incurred by Landlord in connection with any bankruptcy proceeding or other similar
       proceeding involving Guarantors which in any way affects Landlord’s exercise of any of its rights
       and remedies under this Guaranty. Guarantors’ obligation to reimburse Landlord under this
       Section shall include payment of interest on all amounts expended by Landlord from the date of
       expenditure at the rate of ten percent (10%) per annum. Without limiting the terms of this Section,
       Guarantors agree that Landlord shall be entitled to retain such attorneys as Landlord, in its sole


   Electronically Filed 04/17/2020 15:49 / OTHER / CV 20 931951 / Confirmation Nbr. 1986479 / CLCKD
Electronically Filed 09/17/2020 11:36 / I CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP


                                                      EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 32 of 90. PageID #: 40




       discretion, may select at such attorneys’ customary rates and charges for legal fees, costs and other
       services, and Landlord shall be entitled to full reimbursement from Guarantors for all such fees,
       costs and charges, regardless of any schedule, formula or other guideline for attorney’s fees,
       whether described as reasonable or otherwise, which is established, set or adopted pursuant to any
       governmental requirement or by any trial, appellate, or bankruptcy court or governmental
       authority.

              20.    Time is strictly of the essence under this Guaranty and any amendment,
       modification or revision hereof.

               21.     If any Guarantor that is a party hereto or becomes a party hereto is a corporation,
       (a) each individual executing this Guaranty on behalf of said corporation represents and warrants
       that he is duly authorized to execute and deliver this Guaranty on behalf of said corporation, in
       accordance with a duly adopted resolution of the board of directors of said corporation or in
       accordance with the bylaws of said corporation, and that this Guaranty is binding upon said
       corporation in accordance with its terms; and (b) Landlord, at its option, may require such
       Guarantor to concurrently, with the execution of this Guaranty, deliver to Landlord a certified copy
       of a resolution of the board of directors of said corporation authorizing or ratifying the execution
       of this Guaranty.

               22.    The term “Landlord” whenever hereinabove used refers to and means any Landlord
       in the foregoing Lease specifically named and also any assignee of said Landlord, whether by
       outright assignment or by assignment for security, and also any successor to the interest of said
       Landlord or of any assignee of such Lease or any part thereof, whether by assignment or otherwise.
       The term “Tenant” whenever hereinabove used refers to and means Tenant in the foregoing Lease
       specifically named and also any assignee or subtenant of said Lease and also any successor to the
       interests of said Tenant, assignee or subtenant of such Lease or any part thereof, whether by
       assignment, sublease or otherwise.

               23.     Any notice, request, demand, instruction or other communication to be given to any
       party hereunder shall be in writing and shall be either served personally, or sent by overnight
       courier, or registered or certified mail, return receipt requested with postage prepaid, and addressed
       to the party to be notified at the address set forth below, or to such other place as the party to be
       notified may from time to time designate by at least fifteen (15) days’ notice to the notifying party.
       Any such notice, request, demand, instruction or other communication shall be deemed sufficiently
       served or given for all purposes hereunder either (a) if personally served, upon such service, (b) if
       sent by overnight courier, the following Business Day, or (c) if mailed, two (2) Business Days
       after the time of mailing or on the date of receipt shown on the return receipt, whichever is first:

                                 To Guarantor:
                                 Paul Bergsten and Matt Dapore
                                 c/o Boulder Healthcare LLC
                                 544 Enterprise Drive
                                 Lewis Center, Ohio 43035

                                 With a copy to (which shall not constitute notice)


   Electronically Filed 04/17/2020 15:49 / OTHER / CV 20 931951 / Confirmation Nbr. 1986479 / CLCKD
Electronically Filed 09/17/2020 11:36 I I CV 20 937366 I Confirmation Nbr. 2074580 I CLSLP


                                                      EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 33 of 90. PageID #: 41




                                 Benesch, Friedlander, Coplan & Aronoff LLP
                                 200 Public Square, Suite 2300
                                 Attn: Daniel J. O’Brien


                                 To Landlord:

                                 Boulder Property Holdings LLC
                                 22 Herrick Drive
                                 Lawrence, NY 11559
                                 Attention: Samuel Goldner




              24.    As a further material part of the consideration to Landlord to enter into the Lease
       with Tenant, Guarantors agree:

                       24.1     The law of the state in which the Leased Premises are located shall govern
       all questions with respect to this Guaranty;

                     24.2       That any suit, action or proceeding arising directly or indirectly from this
       Guaranty, the Lease or the subject matter thereof shall be litigated only in courts located within
       the county and state in which the Leased Premises are located;

                       24.3      Guarantors hereby irrevocably consent to the jurisdiction of any local,
       state or federal court located within the county and state in which the Leased Premises are located;

                      24.4      Guarantors hereby waive personal service of any and all process upon it
       and consents to all such service of process in the manner and at the address set forth in Paragraph
       20 above; and

                       24.5      Without limiting the generality of the foregoing, Guarantors hereby waive
       and agree not to assert by way of motion, defense or otherwise in any suit, action or proceeding
       any claim that any Guarantor is not personally subject to the jurisdiction of the above-named
       courts, that such suits, action or proceeding is brought in an inconvenient forum or that the venue
       of such action, suit or proceeding is improper.

               25.     All undefined capitalized terms used herein shall have the same meaning as set
       forth in the Lease.




                                      [Remainder ofpage intentionally left blank]




   Electronically Filed 04/17/2020 15:49 / OTHER / CV 20 931951 / Confirmation Nbr. 1986479 / CLCKD
Electronically Filed 09/17/2020 11:36 I I CV 20 937366 I Confirmation Nbr. 2074580 I CLSLP


                                                       EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 34 of 90. PageID #: 42




                                           MASTER LEASE GUARANTY
                                              SIGNATURE PAGE
                          .                                                                          21 st
               IN WITNESS WHEREOF, the parties have executed this Guaranty as of this                        day of
         December, 2018.




                                                                   Matthew Dapore




  Electronically Filed 04/17/2020 15:49 / OTHER / CV 20 931951 / Confirmation Nbr. 1986479 / CLCKD
Electronically Filed 09/17/2020 11:36 I I CV 20 937366 I Confirmation Nbr. 2074580 / CLSLP


                                                      EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 35 of 90. PageID #: 43




                                            MASTER LEASE GUARANTY
                                               SIGNATURE PAGE

                  IN WITNESS WHEREOF, the parties have executed this Guaranty as of this 21st day of
         December, 2018.

                                                                   GUARANTORS:




   Electronically Filed 04/17/2020 15:49 / OTHER / CV 20 931951 / Confirmation Nbr. 1986479 / CLCKD
Electronically Filed 09/17/2020 11:36 I I CV 20 937366 I Confirmation Nbr. 2074580 I CLSLP


                                                      EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 36 of 90. PageID #: 44




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                              Court of Common Pleas


                                       New Case Electronically Filed: MOTION
                                             September 17,2020 11:36


                                       By: CHRISTOPHER B. CONGENI0078160

                                                Confirmation Nbr. 2074580



  BOULDER HEALTHCARE, LLC, ET AL.                                           CV 20 937366

           vs.
                                                                  Judge: JOHN J. RUSSO
  BOULDER EG HOLDINGS, LLC, ET AL.




                                                     Pages Filed: 4




Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP


                                                     EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 37 of 90. PageID #: 45



                                     IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY, OHIO

      BOULDER HEALTHCARE, LLC, et al.                        )   Case No.
                                                             )
                       Plaintiffs,                           )   JUDGE:
      v.                                                     )
                                                             )
      BOULDER FG HOLDINGS, LLC, et al.                       )   PLAINTIFFS’ MOTION FOR
                                                             )   CONSOLIDATION
                       Defendants.                           )

             Pursuant to Civ.R. 42(A), Plaintiffs, Boulder Healthcare, LLC (“Boulder Healthcare”)

     Hillstone Healthcare, LLC (“Hillstone”), Paul Bergsten (“Bergsten”), and Matthew Dapore

     (“Dapore”) (collectively, “Plaintiffs”), respectfully move this Court for an Order consolidating this

     case with the case captioned Euclid Beach SNF Realty, LLC, et al. v. Paul Bergsten, et al.,

     Cuyahoga County Court of Common Pleas, Case No. CV-20-931951, which was filed on or about

     April 17, 2020, and which is currently pending before the Honorable Judge Maureen Clancy (“the

     Euclid Beach Action”).

     I.      INTRODUCTION.

             This lawsuit involves claims by Plaintiffs for breach of contract, unjust enrichment, and

     fraudulent inducement, against Defendants, Boulder FG Holdings, LLC (“Boulder FG”), Boulder

     Operations Holdings, LLC (“Boulder Operations”), Samuel Goldner (“Goldner”) and Ariel Fein

     (“Fein”) (collectively, “Defendants”). Plaintiffs’ claims in this action arise from the sale and

     transfer of shares in Boulder Operations (the “Shares”), a nursing home and assisted living

     business, from Boulder Healthcare to Boulder FG. The sale was conducted under a certain Unit

     Purchase Agreement, dated July 1, 2019, between Boulder Healthcare, Boulder FG, Dapore,

     Bergsten, Goldner and Fein (the “Unit Purchase Agreement”). Plaintiffs allege that during

     discussions concerning the sale of Boulder Healthcare’s Shares in Boulder Operations to Boulder



Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP


                                                     EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 38 of 90. PageID #: 46



     FG, Boulder FG, Goldner and Fein made material misrepresentations to Plaintiffs and induced

     Plaintiffs to transfer the Shares and control of Boulder Operations to Boulder FG. Plaintiffs further

     allege that due to these material misrepresentations by Boulder FG, Goldner and Fein, Plaintiffs

     made $920,000 in advances to Boulder Operations for emergency operating costs. Plaintiffs allege

     that Boulder FG has not paid the $1,500,000 purchase price (the “Purchase Price”) for the Shares,

     and that $1,000,000 of the Purchase Price is past due.

             Plaintiffs’ claims in this litigation involve related claims and many of the same parties as

     those involved in the Euclid Beach Action. In the Euclid Beach Action, the plaintiff landlords of

     Boulder Operations (“Plaintiff Landlords”) filed suit against Bergsten and Dapore on a certain

     December 21, 2018 Guaranty executed by Bergsten and Dapore (the “Guaranty”) for rent which

     the Plaintiff Landlords allege to be due from Boulder Operations. Bergsten and Dapore filed a

     Third-Party Complaint against Goldner and Fine in the Euclid Beach Action on the same Unit

     Purchase Agreement at issue in this case, alleging that Golder and Fein had breached their

     agreement to indemnify Bergsten and Dapore for obligations under the Guaranty, and alleging that

     Golder and Fein fraudulently induced Bergsten and Dapore to enter into the Unit Purchase

     Agreement.

              Bergsten, Dapore, Goldner, and Fein are all already parties to the Euclid Beach Action.

     The Unit Purchase Agreement and Guaranty are also already at issue in the Euclid Beach Action.

     Boulder Healthcare, Hillstone, Boulder FG, and Boulder Operations are not yet parties to the

     Euclid Beach Action, but their interests are already involved in that matter. Bergsten and Dapore

     hold interests in Boulder Healthcare and Hillstone, while Goldner and Fein hold interests in

     Boulder FG and Boulder Operations. Boulder FG and Boulder Operations have also been issued

     subpoenas duces tecum in the Euclid Beach Action related to the Unit Purchase Agreement and



Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP


                                                     EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 39 of 90. PageID #: 47



     Guaranty. The claims at issue in this action are therefore intertwined with those in the Euclid Beach

     Action and the full dispute should be brought before the Court in the Euclid Beach Action.

              Civ. R. 42(A) states that actions may be consolidated if they involve common questions of

     law or fact. The Advisory Committee Notes to Civ.R. 42 state that the “obvious purpose of Rule

     42(A) is for the convenience of trial, preventing multiplicity of actions and the savings of costs.”

     The Rule itself states that a court may consolidate in order to avoid “unnecessary costs or delay.”

     See, Civil Rule 42(A)(1)(c). Courts traditionally favor consolidation because of the increased

     efficiency that results. Indeed, the Ohio Supreme Court has held that “so long as the rights of the

     parties are adequately protected,” the management of cases, including consolidation of such

     actions, lies within the sound discretion of the trial court. Director of Highways v. Kleines, 38

     Ohio St. 2d. 317, 320 (1974).

             The consolidation of this action with the Euclid Beach Action will result in a substantial

     savings of time, expense, and judicial resources given that the claims arise from the same set of

     facts and involve legal issues germane to both actions. Consolidation does not prejudice any of the

     Defendants to this action given the pending claims and defenses raised in the Euclid Beach Action.

     If consolidation does not occur, the parties will undertake duplicate discovery and two separate

     proceedings will address similar, if not the same, issues of law and fact. Thus, consolidation

     promotes judicial economy for all involved. Accordingly, consolidation pursuant to Civ.R. 42(A)

     is proper and necessary for this matter.

             Therefore, Plaintiffs respectfully request that this Court consolidate this action with the

     Euclid Beach Action before the Honorable Judge Maureen Clancy in the Cuyahoga County Court

     of Common Pleas.




Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP


                                                     EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 40 of 90. PageID #: 48



                                                         Respectfully submitted,



                                                         /s/ Christopher B. Congeni___________
                                                         Christopher B. Congeni (#0078160)
                                                         Matthew R. Duncan (#0076420)
                                                         Daniel J. Rudary (#0090482)
                                                         BRENNAN, MANNA & DIAMOND, LLC
                                                         75 E. Market Street
                                                         Akron, OH 44308
                                                         (330) 253-5060
                                                         Fax: (330) 253-1977
                                                         Email: cbcongeni@bmdllc.com
                                                                 mrduncan@bmdllc.com
                                                                  djrudary@bmdllc.com
                                                         Counselfor Plaintiffs



                                          INSTRUCTIONS FOR SERVICE

              Plaintiffs request that the Cuyahoga County Clerk of Courts serve the Defendants at the addresses

     listed in the caption of this Motion via certified mail, return receipt requested.



                                                         /s/ Christopher B. Congeni_____________
                                                         Christopher B. Congeni (#0078160)
                                                         Counselfor Plaintiffs



     4847-8149-3451, v. 1




Electronically Filed 09/17/2020 11:36 / / CV 20 937366 / Confirmation Nbr. 2074580 / CLSLP


                                                     EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 41 of 90. PageID #: 49




                                           NAILAH K. BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113




                                              Court of Common Pleas


                                              REQUEST FOR SERVICE
                                               September 17,2020 11:56


                                      By: CHRISTOPHER B. CONGENI0078160

                                               Confirmation Nbr. 2074933



  BOULDER HEALTHCARE, LLC, ET AL.                                          CV 20 937366

          vs.
                                                                 Judge: JOHN J. RUSSO
  BOULDER EG HOLDINGS, LLC, ET AL.




                                                    Pages Filed: 41




Electronically Filed 09/17/2020 11:56 / SERVICE / CV 20 937366 / Confirmation Nbr. 2074933 / CLAHJ


                                                     EXHIBIT 2
              Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 42 of 90. PageID #: 50

                                      Common Pleas Court of Cuyahoga County, Ohio
                                                     Nailah K. Byrd, Clerk of Courts


                                                     INSTRUCTIONS FOR SERVICE


 B o u I d e r H e a I th ca re , L L C , et a I .                  Case Number        CV-20-937366

 Plaintiff(s)
                                                                 Judge: John J.     Ru sso

Vs.
 Boul der FG Hol di n gs, L LC                                    Date:   Se pte m b er 17, 2020

 Defendants(s)



 Method of Service Requested:

Certified Mail Service|           V|Ordinary Mail Service             Federal Express Service


 Personal Service by the Sheriff of                                        County

 Residence Service by the Sheriff of                                County

 Personal Service By Process Server

 Residence Service by Process Server

Civ.R. 4.7 Waiver Requested


 Name(s) and Address(es) of Parties to Serve:

 Bo uld er FG Ho ldings , LLC, c/o U -B Corpo rati o n, Registered Age nt, 1 660 West 2nd Street, Suite 1 1 00, Cleveland , O H 44113

 Boulder O p e rations Holdi n g s , L L C, 10 E astbourn e Drive, Spring Val ley , NY 10977
 S amuel Gol d n er, 1 25 1 46th Street , Apt. 1, Brookl yn , NY 1 1 2 1 9-2087
 Ariel Fein, 10 Eastbourne D ri ve , S p rin g Va lley, NY 1 0977


Additional Instructions:
P lease serve t he Summ o n s , Co mpla i n t a nd Plain tiffs' Motion for Consol id ati o n to the a bove Defendants
 b y ce rt ified m a il , ret urn rece ipt request ed .



 Filing Party Name:           Christo pher B. Congeni   Supreme Court ID if applicable:       0078160
 Phone Number: (330) 253-5060



For Use by Sheriff or Process Server Only

EiedOWiCa'iiy Fit6di69/17/2020tfi:56 / SERVICE / CV 20 937366 / Confirmation Nbr. 2074933 / CLAHJ

Address for Service if Different from address included above:
                                                               EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 43 of 90. PageID #: 51




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113




                                              Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                             September 17,2020 11:36


                                      By: CHRISTOPHER B. CONGENI0078160

                                               Confirmation Nbr. 2074580



  BOULDER HEALTHCARE, LLC, ET AL.                                          CV 20 937366

           vs.
                                                                  Judge: JOHN J. RUSSO
  BOULDER EG HOLDINGS, LLC, ET AL.




                                                     Pages Filed: 34




Electronically Filed 09/17/2020 11:36 / SERVICE 3/CVS0 /937366/rtOortfirmatiOn/NMr./2D78933 / CLAHJ


                                                     EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 44 of 90. PageID #: 52




                                  IN THE COURT OF COMMON PLEAS
                                      CUYAHOGA COUNTY, OHIO

     BOULDER HEALTHCARE, LLC                              )   CASE NO.
     c/o ACFB Incorporated, Registered Agent              )
     200 Public Square, Ste. 2300                         )   JUDGE:
     Cl evel and, OH 44114                                )
                                                          )
     and                                                  )
                                                          )
     HILLSTONE HEALTHCARE, LLC                            )
     c/o ACFB Incorporated, RegisteredAgent              )
     200 Public Square, Ste. 2300                         )   COMPLAINT (BREACH OF CONTRACT;
     Cl evel and, OH 44114                                )   UNJUST ENRICHMENT; FRAUDULENT
                                                          )   INDUCEMENT)
     and                                                  )
                                                          )
     PAUL BERGSTEN                                        )   (JURY DEMAND ENDORSED HEREON)
     544 Enterprise Drive                                 )
     Lewis Center, OH 43035                               )
                                                          )
     And                                                  )
                                                          )
     MATTHEW DAPORE                                       )
     544 Enterprise Drive                                 )
     Lewis Center, OH 43035                               )
                                                          )
                               Plaintiffs,                )
                                                          )
              v.                                          )
                                                          )
     BOULDER FG HOLDINGS, LLC                             )
     c/o U-B Corporation, Registered Agent                )
     1660 West 2nd Street, Suite 1100                     )
     Cleveland, OH 44113                                  )
                                                          )
     and                                                  )
                                                          )
     BOULDER OPERATIONS HOLDINGS,                         )
     LLC                                                  )
     10 Eastbourne Drive                                  )
     Spring Valley, NY 10977                              )
                                                          )
     and                                                  )
                                                          )


■lOStFSRisally Filed 89/17/282811:56 / SERVICE 5 <CV^.b <93?36®^C8^FmailOn4N%(?. <2074933 / clahj



                                                   EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 45 of 90. PageID #: 53




     SAMUEL GOLDNER
     1251 46th Street Apt. 1
     Brooklyn, NY 11219-2087

     and

     ARIEL FEIN
     10 Eastbourne Drive
     Spring Valley, NY 10977

                               Defendants.



            Plaintiffs, Boulder Healthcare, LLC (“Boulder Healthcare”) Hillstone Healthcare, LLC

    (“Hillstone”), Paul Bergsten (“Bergsten”), and Matthew Dapore (“Dapore”) (collectively,

    “Plaintiffs”), fortheir Complaint against Defendants, Boulder FG Holdings, LLC (“Boulder FG”),

    Boulder Operations Holdings, LLC (“Boulder Operations”), Samuel Goldner (“Goldner”) and

    Ariel Fein (“Fein”) (collectively, “Defendants”) state as follows:

                                PARTIES, JURISDICTION AND VENUE

            1.      Boulder Healthcare is an Ohio limited liability company.

            2.      Hillstone is a Delaware limited liability company which does business in Ohio.

            3.      Bergsten is a resident of Ohio and holds ownership interests in Hillstone and

    Boulder Healthcare.

            4.      Dapore is a resident of Ohio and holds ownership interests in Hillstone and Boulder

    Healthcare.

            5.      Boulder FG is an Ohio limited liability company.

            6.      Boulder Operations is a Delaware limited liability company which does business

    in Ohio.

            7.      Goldner and Fein are individuals residing in the State of New York, who, at all

    times material hereto, held ownership interests in the members of Boulder FG.


leet/SRieally Filed 89/17/282811:56 / SERVICE 9 CV^6 /93?366^C8nMaili7n4ftb). /2o7?9?3 / clahj



                                                  EXHIBIT 2
          Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 46 of 90. PageID #: 54




           8.       This Court has subject matter jurisdiction over this action pursuant to Ohio Rev.

   Code §2305.01.

           9.       This Court has personal jurisdiction over Defendant pursuant to Ohio Rev. Code

   §2307.382.

            10.    Venue is proper before this Court pursuant to Ohio Civ. R. 3(C)(1), (2), (3), and

   (6).

                                       FACTUAL BACKGROUND

            11.    Boulder Healthcare and Boulder FG are parties to a certain Limited Liability

   Company Agreement, dated December 21, 2018 (the “LLC Agreement”) for Boulder Operations.

            12.    Boulder Operations operates nursing home and assisted living facilities in the State

   of Ohio.

            13.    Pursuant to the LLC Agreement, Boulder Healthcare was the owner of 50 units of

   Boulder Operations, which represented 50% of the outstanding equity of Boulder Operations.

            14.    Pursuant to the LLC Agreement, Boulder FG was the owner of the other 50 units

   of Boulder Operations, which represented the other 50% of the outstanding equity of Boulder

   Operations.

            15.    In June 2019, Boulder Operations was unable to meet payroll and other expenses.

            16.    In June 2019, Boulder Healthcare and Boulder FG, together with Hillstone, Dapore,

   Bergsten, Goldner, Fein, and Boulder Healthcare Management, LLC, an Ohio limited liability

   company (“Boulder Healthcare Management”) entered into discussions concerning Boulder

   Healthcare potentially selling its 50 units of Boulder Operations to Boulder FG.

            17.    Boulder FG, by and through its agents, Goldner and Fein, represented to Boulder

   Healthcare and Hillstone, by and through their agents, Dapore and Bergsten, that Boulder FG



iRStFSROlly Filed 89/17/282811:56 / SERVICE 5 CV^6                    /2o7?9?3 /   clahj




                                                EXHIBIT 2
     Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 47 of 90. PageID #: 55




would purchase Boulder Healthcare’s shares in Boulder Operations if Hillstone, Boulder

Healthcare, Dapore and/or Bergsten paid money into Boulder Operations for purposes of Boulder

Operations making payroll and other expenses.

       18.     In reliance upon the representations of Boulder FG, by and through its agents,

Goldner and Fein, Hillstone Healthcare paid $620,000 into Boulder Operations on June 6, 2019

and paid $150,000 into Boulder Operations on June 7, 2019, and Bergsten paid $150,000 into

Boulder Operations on June 10, 2019 (collectively, the “Advanced Payments”). True and correct

copies of checks reflecting these Advanced Payments are attached hereto as Exhibit “1” and are

incorporated by reference herein.

       19.     On July 1, 2019, Boulder Healthcare and Boulder FG, together with Dapore,

Bergsten, Goldner, Fein, and Boulder Healthcare Management entered into a certain Unit Purchase

Agreement (the “Unit Purchase Agreement”), a true and correct copy of which is attached hereto

as Exhibit “2” and incorporated by reference herein.

       20.     Under the terms of Section 2 of the Unit Purchase Agreement, Boulder Healthcare

agreed to sell its 50 units of Boulder Operations (the “Transferred Shares”) to Boulder FG for the

total purchase price of $1,500,000.00 (the “Purchase Price”).

       21.     Under the terms of Section 2 of the Unit Purchase Agreement, Boulder FG agreed

to pay the Purchase Price to Boulder Operations in three installments of $500,000 each, due on or

prior to October 2, 2019, July 1, 2020, and July 1, 2021.

       22.     As of the date of this Complaint, Boulder FG has not paid any portion of the

Purchase Price to Boulder Healthcare for the Transferred Shares.




                                                                          /CLAHJ


                                          EXHIBIT 2
         Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 48 of 90. PageID #: 56




           23.     Boulder FG is past due on its payment of $500,000 due on or prior to October 2,

   2019 and on its payment of $500,000 due on or prior to July 1, 2020, under the Unit Purchase

   Agreement.

                                                COUNT ONE

                       (Breach of Contract - Boulder Healthcare v. Boulder FG)

           24.     Plaintiffs incorporate and reallege the allegations contained in the preceding

   paragraphs as if fully stated herein.

           25.     Under the terms of the Unit Purchase Agreement, including but not limited to

   Section 2, titled, “Purchase and Sale,” Boulder Healthcare agreed to sell, and Boulder FG agreed

   to purchase, the Transferred Shares for the Purchase Price, to be paid in three installments of

   $500,000 each, due on or prior to October 2, 2019, July 1, 2020, and July 1, 2021.

           26.     Boulder Healthcare has fully performed all of its obligations under the Unit

   Purchase Agreement, including but not limited to, transferring the Transferred Shares and control

   of Boulder Operations to Boulder FG.

           27.     Boulder FG has breached the Unit Purchase Agreement, including, but not limited

   to Section 2 of the Unit Purchase Agreement, by refusing to pay the Purchase Price for the

   Transferred Shares.

           28.     Boulder FG has breached the Unit Purchase Agreement by not making the first

   payment of $500,000 to Boulder Healthcare on or prior to October 2, 2019, as required by the Unit

   Purchase Agreement.

           29.     Boulder FG has breached the Unit Purchase Agreement by not making the second

   payment of $500,000 to Boulder Healthcare on or prior to July 1, 2020, as required by the Unit

   Purchase Agreement.



iRStFSROlly Filed 89/17/282811:56 / SERVICE 5 CV^6                  /2o7?9?3 /   clahj




                                                EXHIBIT 2
          Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 49 of 90. PageID #: 57




             30.      Boulder Healthcare has made demand upon Boulder FG to pay the 2 past-due

    installments of the Purchase Price, including but not limited to in a October 31, 2019 letter from

    then-Boulder Healthcare’s counsel to then-Boulder FG’s counsel, a true and correct copy of which

    is attached hereto as Exhibit “3” and incorporated by reference herein.

             31.      Boulder FG has refused to pay the past-due installments of the Purchase Price and

    the first $1,000,000 of the Purchase Price remains outstanding.

             32.      As a result of Boulder FG’s breaches of the Unit Purchase Agreement, Boulder

    Healthcare has been damaged in an amount not presently known, but which is believed to be in

    excess of $1,000,000, together with interest from on and after October 2, 2019, costs and

    reasonable attorneys’ fees.

                                                    COUNT TWO

                         (Unjust Enrichment - Boulder Healthcare v. Boulder FG)

             33.      Plaintiffs incorporate and reallege the allegations contained in the preceding

    paragraphs as if fully stated herein.

             34.      As a result of Boulder Healthcare transferring the Transferred Shares and control

    of Boulder Operations to Boulder FG, for which Boulder Healthcare has not been paid, Boulder

    Healthcare has conferred a benefit upon Boulder FG, which was knowingly received by Boulder

    FG, and retention of that benefit by Boulder FG would be unjust under the circumstances.

             35.      Boulder FG has been unjustly enriched in an amount not presently known, but

    which is believed to be in excess of $1,000,000, together with interest from on and after October

    2, 2019, as a result of transferring the Transferred Shares and control of Boulder Operations.




■lestFSRisally Filed 89/17/282811:56 / SERVICE 5 7CV^.b                /2o7?9?3 /   clahj




                                                     EXHIBIT 2
     Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 50 of 90. PageID #: 58




        36.      Boulder Healthcare has been damaged by Boulder FG’s unjust enrichment in an

amount not presently known, but which is believed to be in excess of $1,000,000, together with

interest from on and after October 2, 2019, costs and reasonable attorneys’ fees.

                                        COUNT THREE

                             (Unjust Enrichment - Plaintiffs v. Defendants)

        37.      Plaintiffs incorporate and reallege the allegations contained in the preceding

paragraphs as if fully stated herein.

        38.      As a result of Plaintiffs, personally and/or by and through their membership or

ownership interests, paying the Advanced Payments totaling $920,000 to Boulder Operations in

reliance upon Defendants’ representations that they would purchase the Transferred Shares from

Boulder Healthcare, for which Plaintiffs have not been paid, Plaintiffs conferred a benefit upon

Defendants, which was knowingly received by Defendants, and retention of that benefit by

Defendants would be unjust under the circumstances.

        39.      Defendants have been unjustly enriched in an amount not presently known, but

which is believed to be in excess of $920,000, together with interest from on and after June 6,

2019, as a result of the Advanced Payments.

       40.       Plaintiffs have been damaged by Defendants’ unjust enrichment in an amount not

presently known, but which is believed to be in excess of $920,000, together with interest from on

and after June 6, 2019, costs and reasonable attorneys’ fees.

                                         COUNT FOUR

              (Fraudulent Inducement - Plaintiffs v. Boulder FG, Goldner, and Fein)

       41.       Plaintiffs incorporate and reallege the allegations contained in the preceding

paragraphs as if fully stated herein.



                                                                           /CLAHJ


                                          EXHIBIT 2
          Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 51 of 90. PageID #: 59




             42.      Boulder FG, by and through its agents, Goldner and Fein, falsely represented to

    Boulder Healthcare and Hillstone, by and through their agents, Bergsten and Dapore, that Boulder

    FG would pay the Purchase Price to Boulder Healthcare in exchange for the Transferred Shares

    and control of Boulder Operations.

             43.      Boulder FG, by and through its agents, Golder and Fein, falsely represented to

    Boulder Healthcare and Hillstone, by and through their agents, Bergsten and Dapore, that Golder

    and Fein would indemnify Bergsten and Dapore for liabilities under a certain Guaranty executed

    by Bergsten and Dapore on December 21, 2018 (the “Guaranty”) if Boulder Healthcare sold the

    Transferred Shares to Boulder FG and transferred the Transferred Shares and control of Boulder

    Operations to Boulder FG. A copy of the Guaranty is attached hereto as Exhibit “4” and

    incorporated by reference herein.

             44.      Boulder FG, by and through its agents, Goldner and Fein, represented to Boulder

    Healthcare and Hillstone, by and through their agents, Dapore and Bergsten, that Boulder FG

    would purchase Boulder Healthcare’s shares in Boulder Operations if Hillstone, Boulder

    Healthcare, Dapore and/or Bergsten paid the Advanced Payments for purposes of Boulder

    Operations making payroll and other expenses.

             45.      Said representations of Boulder FG’s agents, Goldner and Fein, were made to

    Boulder Healthcare’s and Hillstone’s agents, Bergsten and Dapore, in meetings and through

    written and/or verbal communications from on or about June 2019 through July 2019.

             46.      Boulder FG, Goldner and Fein knew their representations to Plaintiffs were false

    when they made them.




■lestFSRisally Filed 89/17/282811:56 / SERVICE 5 7CV^.b                /2o7?9?3 /   clahj




                                                     EXHIBIT 2
         Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 52 of 90. PageID #: 60




           47.     Boulder FG’s, Goldner’s and Fein’s false representations were material to Boulder

   Healthcare, Bergsten and Dapore entering into the Unit Purchase Agreement and to Boulder

   Healthcare transferring the Transferred Shares and control of Boulder Operations to Boulder FG.

           48.     Boulder FG’s, Goldner’s and Fein’s false representations were material to

   Plaintiffs, personally and/or by and through their membership or ownership interests, paying the

   Advanced Payments totaling $920,000 to Boulder Operations.

           49.     Boulder FG, Goldner and Fein intended to induce Plaintiffs into relying on their

   false representations so that Plaintiffs would enter into the Unit Purchase Agreement, would

   transfer the Transferred Shares and control of Boulder Operations to Boulder FG, and would pay

   the Advanced Payments.

           50.     Plaintiffs justifiably relied upon Boulder FG’s, Goldner’s and Fein’s false

   representations.

           51.     Plaintiffs have suffered injury proximately caused by their reliance on Boulder

   FG’s, Goldner’s and Fein’s false representations.

           52.     As a result of Boulder FG’s, Goldner’s and Fein’s fraudulent inducement, Plaintiffs

   have been damaged in an amount not presently known, but which is believed to be in excess of

   $1,920,000, together with interest from on and after June 6, 2019, punitive damages, costs and

   reasonable attorneys’ fees.

           WHEREFORE, Plaintiffs, Boulder Healthcare, LLC, Hillstone Healthcare, LLC, Boulder

   Operations Holdings, LLC, Paul Bergsten and Matthew Dapore, demand judgment against

   Defendants, Boulder FG Holdings, LLC, Boulder Operations Holdings, LLC, Samuel Goldner,

   and Ariel Fein, as follows: (1) on Counts I and II, against Boulder FG Holdings, LLC, in an amount

   not presently known, but which is believed to be in excess of $1,000,000, together with interest



iRStFSROlly Filed 89/17/282811:56 / SERVICE 5 CV^6 ^Sg^/CfinMOIiynftbP. /2o7?9?3 /   clahj




                                               EXHIBIT 2
      Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 53 of 90. PageID #: 61




from on and after October 2, 2019, costs and reasonable attorneys’ fees; (2) on Count III, jointly

and severally against Boulder FG Holdings, LLC, Boulder Operations Holdings, LLC, Samuel

Goldner and Ariel Fein in an amount not presently known, but which is believed to be in excess

of $920,000, together with interest from on and after June 6, 2019, costs and reasonable attorneys’

fees; (3) on Count IV, jointly and severally against Boulder FG Holdings, LLC, Samuel Goldner

and Ariel Fein in an amount not presently known, but which is believed to be in excess of

$1,920,000, together with punitive damages, interest from on and after June 6, 2019, costs and

reasonable attorneys’ fees; and (4) and for such other relief as this Court deems just and proper.

                                               Respectfully submitted,



                                               /s/ Christopher B. Consent___________
                                               Christopher B. Congeni (#0078160)
                                               Matthew R. Duncan (#0076420)
                                               Daniel J. Rudary (#0090482)
                                               BRENNAN, MANNA & DIAMOND, LLC
                                               75 E. Market Street
                                               Akron, OH 44308
                                               (330) 253-5060
                                               Fax: (330)253-1977
                                               Email: cbcongeni@bmdllc.com
                                                       mrduncan@bmdllc.com
                                                       dj rudary@bmdllc .com
                                               Counselfor Plaintiffs



                                          JURY DEMAND

        Pursuant to Ohio Rule of Civil Procedure 38(B), Plaintiffs hereby demand a trial by jury on all

issues herein.

                                               /s/ Christopher B. Congeni____________
                                               Christopher B. Congeni (#0078160)
                                               Counselfor Plaintiffs




                                                                              /CLAHJ


                                            EXHIBIT 2
      Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 54 of 90. PageID #: 62




                                    INSTRUCTIONS FOR SERVICE

         Plaintiffs request that the Cuyahoga County Clerk of Courts serve the Defendants at the addresses

listed in the caption of this pleading via certified mail, return receipt requested.


                                                    /s/ Christopher B. Consent____________
                                                    Christopher B. Congeni (#0078160)
                                                    Counselfor Plaintiffs




4845-1283-9115, v. 2




                                                                                       /CLAHJ


                                                EXHIBIT 2
             Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 55 of 90. PageID #: 63




       Authentication Required                                                                                 X


     10Jun                             check #2017
                                       Check                                                $150,000.00

    jading your checks..

    Date                                                  Online Description                Check Number
    Monday, June 10, 2019                                 CHECK # 2017Edit                  00000002017

    Amount of the Check
    $150,000.00

    How this will appear on your statement
    CHECK #2017



           PAUL B. BERGSTEN                                                                          2017
           1703 BIRTLES CT
           GALENA. OH 43021                                                                               4M
                                                                                          Date


           Order of

           ..^e . lUdw fifty                                                              Dollars    EB
                                                                                                          rfe>u»




           Cd          "-i KoyQank National Association
            O"        OIL 1-BOOKEY2YOLP Key.com*'

           For.

           iJDkUOODBU 2i:




                                                                                                      EXHIBIT


^FeCtroMfcaiiy Plied (09/1^/2020 Utas // SGRVice///cv/20t/a37366// coNfrmatwnNr.2074933 / clah
                                                                                                 I         I
                                                          EXHIBIT 2
          Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 56 of 90. PageID #: 64




                                                                                           »                I


                                                                                                     J..
                                                                                               1      • •* ,'•!
                                                                                                   ■ ■’ • ’ 'j
                                                                                                        7 »i‘
                                          08£mi49UCTt QIWI. .. u .<. ,]t-                      .» * I- * ' .. ’./*
                                                      HJLlW ;. • 1'Jl    ;.i t
                                                                                               “'j ■>             i$ •
                                                                                               "■     ’ I!'*- "■>    ’

                                                  j ezWsf
                                                     owwv-jr .:-
                                                                  ‘    i-.'j i                 f          :T.',      .
                                                                                                           -I !•’!• / 1.J
                                                  . eMRO“'•'*' .ip tr 4rt               i-.'ji-:                  -."j n t:o
                                                                                                                               •


                                               »81Z90£lt££F<’i!:'   '7                                                    •
                                                       w.fcWWT?ft.’53Ti!r? sriujnii'r   i>xv,i             . >.j .'.;unno*;




Bteaitaniniaiiy Filted 0017/2020/111:5® //SSRVWSBCVQ0 037366 MCmfflmaMftWBfi 2074933 / CLAHJ


                                                 EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 57 of 90. PageID #: 65




                             v            Check Image Viewer                                               @

                                 MUSTONS HtALTHCARK tNC
                                 OR IRATWQ ACCOUNT
                                 K4 WItHHtagpfl
                                 tXWH CSMTM. OH W4»


                                 [Gfo,                       UtAllkv<
                                 _SxAiA/ThtiUf.-J-Z                                               ^QLLARS ® &

                                   PCBank
                                 raft.
                                                     POOiSB?*




                              lu'                     rXarf uh./iM attffU    »03130«2T8«
                              •». »j' *; "t mflr > •>..«; « * .i*»«
                                         rt '. »* >                          6,«J2018
                                          r>u-,h«.> --
                                fs.tU'i                     M                14:21:23
                              •                pH'. ’ 4V‘»; 4U..-S-
                                   — •l-.'Sh •>. >.           .              3K4NN
                              •iwt’srt. tr-.f-mcw.:® .ur-» t-'               TWO 34381671061681
                              • mt ‘••.'•it t-.tv».ys-rtic ‘5’U r
                              01 •<««.“»<»
                              •                       .►»•«
                              «f.-t.*Ki m. t r s'•<.>.“»-.<» t •.<;
                              • > .*»as .r.wn.n«
                                 • .in X3U
                                  O .2.      •




Electronically Filed 09/17/2020 11:56 / SERVICE3/CV$0QonMteftCorffitmat(SMNKr./2DESa53 / CLAHJ


                                                                            EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 58 of 90. PageID #: 66




                                         .g.rin.t.Xhis.Bage-.CkjseXheddtoMM.


                               v     Check Image Viewer                            @




Heftrrowaiiy Filed ©9/17//2W       // SERW037C0ffiDC9373W(/iCoiNti)maW4 N».( 2073633 / CLAHJ


                                                   EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 59 of 90. PageID #: 67




                                        UNIT PURCHASE AGREEMENT


                 THIS UNIT PURCHASE AGREEMENT (this “Agreement”), is made and entered into as
         of July 1,2019 by and among BOULDER HEALTHCARE LLC, an Ohio limited liability company
         (“Seller”), BOULDER EG HOLDINGS LLC, an Ohio limited liability company (“Purchaser”),
         MATTHEW DAPORE, an individual (“Dapore”), PAUL BERGSTEN, an individual (“Bergsten”),
         SAMUEL GOLDNER, an individual (“Goldner”), ARIEL FEIN, an individual (“Fein”), and
         BOULDER HEALTHCARE MANAGEMENT LLC, an Ohio limited liability company (the
         “Management Company”).

                                                      RECITALS

                 A.       Seller is the owner of 50 Units of Boulder Operations Holdings LLC, a Delaware
         limited liability company (the “Company”), which represents 50% of the outstanding equity of the
         Company. Purchaser is the owner of 50 Units of the Company, which represents 50% of the
         outstanding equity of the Company. The Units of the Company are uncertificated.

                 B.      Seller desires to sell to Purchaser and Purchaser desires to purchase from Seller all
         of the Units of the Company owned by Seller (the “Transferred Units”), pursuant to the terms and
         conditions contained in this Agreement.

                C.      Dapore and Bergsten are the only members of Seller and affiliates of Goldner and
         Fein are the only members of Purchaser.

                D.    Seller and Purchaser are parties to the Limited Liability Company Agreement of
         the Company dated as of December 21, 2018 (the “LLC Agreement”).

                 E.     The Company, as Tenant, and certain entities, as Landlord, are parties to that
         certain Master Lease dated as of December 21, 2018 (the “Lease”).

                 F.    Dapore and Bergsten have guaranteed certain obligations under the Lease pursuant
         to a Guaranty of Lease dated as of December 21,2018 (the “Guaranty”).

                G.      The Management Company is the manager of the facilities covered under the
         Lease, pursuant to management agreements, each dated as of December 21, 2018, between the
         Management Company and each facility operator, including any side letter executed in connection
         therewith (the “Management Agreements”).

                H.     Seller and Purchaser, together with certain other parties, are party to that certain
         pledge agreement dated as of December 21,2018, made in favor of White Oak Healthcare Finance,
         LLC (the “Pledge Agreement”).

                 I.     Seller previously funded at least $1,000,000.00 of cash to the Company or its
         subsidiaries (the “Seller Capital”).


                                                                                                      EXHIBIT
  Electronically Filed 06/22/2020 09:21 / ANSWERS/CV 20 931951 / Confirmation Nbr. 2017463/CLJ
ElectronioanyFUM 09/17/2020 11:88 / SERVICE 3/CV S0 /937366/rt CortflibmOKGSM NM./2DE8B33 / CLA



                                                    EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 60 of 90. PageID #: 68




                NOW, THEREFORE, in consideration of the mutual promises contained herein and for
         other good and valuable consideration, the receipt, adequacy and sufficiency of which are hereby
         acknowledged, the parties agree as follows:

                1.      Recitals. The Recitals hereto are an integral part of this Agreement and are hereby
         incorporated herein by reference and are made a part hereof.

                 2.       Purchase and Sale.

                         (a)     Sale. Subject to the terms and conditions herein set forth, Seller hereby
         agrees to sell to Purchaser the Transferred Units and Purchaser agrees to purchase from Seller the
         Transferred Units.

                        (b)     Purchase Price. The aggregate purchase price for the Transferred Units is
         $1,500,000.00 (the “Purchase Price”). The Purchase Price shall be payable as follows: (a)
         $500,000 shall be payable by wire transfer of immediately available funds on or prior to October
         2,2019; (b) $500,000 shall be payable by wire transfer of immediately available hinds on or prior
         to July 1, 2020; and (c) $500,000 shall be payable to Seller by wire transfer of immediately
         available funds on or prior to July 1,2021.

                  3.      Closing: Closing Deliveries.

                       (a)     Time. Date and Place of Closing. The closing of the transactions
         contemplated by this Agreement (the "Closing”) shall take place concurrently with the execution
         of this Agreement (die “Closing Date”), effective as of 12:01 am on the Closing Date (the
         “Effective Time”).

                           (b)   Deliveries at Closing. At Closing, Seller shall deliver to Purchaser an
         equity power, in substantially the form attached hereto as Exhibit A, evidencing the transfer of
         the Transferred Units to Purchaser. Effective upon Closing: (i) Seller shall cease to be a Member
         of the Company, and Seller shall not be entitled to any distributions, indemnification rights, or
         any other rights as a member of the Company, whether or not such rights relate to a period arising
         prior to the date hereof and Seller’s sole rights shall be those rights expressly set forth herein; (ii)
         Fein, Goldner and the Company automatically release Seller, the Management Company,
         Bergsten and Dapore from any and all Losses based upon, resulting from, or arising out of the
         LLC Agreement and/or the Management Agreements, except to the extent that any such Losses
         (A) are the result of fraud, willful misconduct, misappropriation of funds, co-mingling of funds
         or Bad Boy Acts (as defined herein) or (B) are indemnifiable Losses under this Agreement; and
         (iii) Seller, the Management Company, Bergsten and Dapore automatically release Fein, Goldner
         and the Company from any and all Losses based upon, resulting from, or arising out of the LLC
         Agreement and/or the Management Agreements, except to the extent that any such Losses (A) are
         the result of fraud, willful misconduct, misappropriation of funds, co-mingling of funds or Bad
         Boy Acts (as defined herein) or (B) are indemnifiable Losses under this Agreement.

                 4.      Representations. Warranties and Covenants of Seller. In order to induce Purchaser
          to purchase from Seller the Transferred Units and enter into this Agreement, Seller hereby makes
          the following representations, warranties and covenants to Purchaser:


   Electronically Filed 06/22/2020 09:21 / ANSWERS / CV 20 931   / Confirmation Nbr. 2017463 / CLJSZ
EleOtranically Filed Q9/1WW@ 11:36 //                                                       / CLAHJ


                                                       EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 61 of 90. PageID #: 69




                         (a)    Capacity. Seller has all requisite limited liability company power and
         authority to execute and deliver, and perform all of Seller’s obligations under this Agreement.

                        (b)     Due Execution: Validity of Agreement. This Agreement has been duly
         authorized, executed and delivered by Seller, and (assuming due execution and delivery hereof by
         Purchaser) constitutes the valid and binding obligation of Seller enforceable against Seller in
         accordance with its terms.

                          (c)    Ownership: Title, Seller is the owner, beneficially and of record, of all of
         the Transferred Units, free and clear of all liens, encumbrances, security interests, pledges, claims,
         or restrictions of any kind (“Lien”), other than as set forth in the LLC Agreement and/or the Pledge
         Agreement, and no other person, firm or entity has any interest whatsoever in the Transferred
         Units. The Transferred Units represent all of the equity interest owned by Seller in the Company
         and Seller has no right, title or interest in any other equity interest in the Company. Seller has not
         previously sold, transferred or conveyed, at any time, all or any part of the Transferred Units to
         any other individual or entity.

                         (d)    Agreement Not in Breach of Other Instruments: Governmental Consent,
         The execution and delivery by Seller of this Agreement and the consummation by Seller of the
         transactions provided for herein (i) will not result in a breach of any of the terms and provisions
         of any judgment, decree, order, or award of any court, governmental body, or arbitrator; (ii) do not
         require the consent of any governmental authority or other entity or person that have not been
         obtained, except as may otherwise be set forth in the Pledge Agreement; and (iii) will not result in
         the creation of any Lien on any of the Transferred Units.

                  5.     Representations, Warranties and Covenants of Purchaser. In order to induce Seller
         to sell the Transferred Units to Purchaser and enter into this Agreement, Purchaser hereby makes
         the following representations, warranties and covenants to Seller:

                        (a)     Capacity. Purchaser has full legal power and capacity to execute and
         deliver, and perform all of Purchaser’s obligations under, this Agreement.

                        (b)     Due Execution: Validity of Agreement. This Agreement has been duly
         executed and delivered by Purchaser and (assuming due execution and delivery hereof by Seller),
         constitutes the valid and binding obligation of Purchaser, enforceable against Purchaser in
         accordance with its terms.

                        (c)     Agreement Not in Breach of Other Instruments: Governmental Consent.
         The execution and delivery by Purchaser of this Agreement and the consummation by Purchaser
         of the transactions provided for herein (i) will not result in a breach of any of the terms and
         provisions of any judgment, decree, order, or award of any court, governmental body, or arbitrator,
         or any applicable law, rule or regulation; and (ii) do not require the consent of any governmental
         authority or other entity or person that have not been obtained.

                6.      Indemnification of Guarantors. The Guaranty will remain in place, without
         modification, following the consummation of the transactions contemplated by this Agreement



   Electronically Filed 06/22/2020 09:21 / ANSWERS / CV 20 931 / Confirmation Nbr. 2017463 / CLJSZ
Electronically Filed 09/17/2020 11:36 / SOWJCB3TCW0 /93t73J6atCoi1fi0maK»4 NMO./2078B33 / CLAHJ


                                                     EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 62 of 90. PageID #: 70




        As consideration therefore, Goldner and Fein, on a joint and several basis (the “Guaranty
        Indemnitors”), hereby agree to indemnify Dapore and Bergsten (each, a “Guarantor” and
        collectively, the “Guarantors”) from any claims, liabilities, losses, damages, costs and expenses,
        including without limitation reasonable attorneys’ fees (“Losses”), based upon, resulting from, or
        arising out of the Guaranty: (a) for a period of ten years from the date of the Lease (the “Covered
        Period”), for any Loss associated with a breach of die Obligations (as defined in the Guaranty) by
        the Company or its affiliates after the Closing Date that pertains to or. is related to (i) a reporting
        obligation or notice obligation; (ii) fraud, willful misconduct, misappropriation of funds or co­
        mingling of funds by the Company or its affiliates; or (iii) arising under Section 1(a) - l(i) of the
        Guaranty (collectively with items (i)-(ii), disregarding the qualification immediately following this
        definition, “Bad Bov Acts”), but only to the extent such Losses are related to the operation of the
        Facility on or after the Effective Time; and (b) after expiration of the Covered Period, for all Losses
        under the Guaranty. For the avoidance of doubt, the Guaranty Indemnitors are not responsible for
        indemnifying the Guarantors for any Losses incurred by the Guarantors under the Guaranty for
        any actions or inactions taken by die Company, the Guarantors or their affiliates prior to the
        Closing Date, regardless of the fact that Landlord seeks enforcement under the Guaranty after the
        Closing Date. In addition, the Guaranty Indemnitors covenant not to request, directly or indirectly,
        that Landlord’s lender declare any event of default under Landlord’s or the Company’s loan
        documents in an effort to cause an Event of Default under the Lease.

                  7.     Indemnification of Purchaser, the Company and Guaranty Indemnitors. The
         Guarantors, on a joint and several basis, hereby agree to indemnify Purchaser, the Company, the
         Guaranty Indemnitors and their affiliates (the “Purchaser Parties”) for (i) any Losses incurred by
         or asserted against the Purchaser Parties for any claim against the Purchaser Parties in connection
         with the operation of the Company and its affiliates (including breach of the Obligations by the
         Company, as tenant, or its affiliates) prior to the Closing Date to the extent such claim pertains to,
         is related to or is a result of any Bad Boy Acts by Seller, the Company, the Guarantors or their
         affiliates; and (ii) 50% of any Losses arising out of any recoupment claim made against the
         Company or its affiliates by a local, state or federal governmental entity or program relating to the
         period of time from December 21,2018 through June 30,2019 (each, a “Government Claim”),
         unless such Government Claim is a result of a Bad Boy Act by Seller and its affiliates (including
         the Company, Dapore or Bergsten) prior to the Closing Date, in which case Seller and the
         Guarantors shall be solely liable for such Losses and shall indemnify the Purchaser Parties for all
         such Losses. For the avoidance of doubt, the Guarantors shall not have any obligation to the
         indemnify the Purchaser Parties for any Losses arising from third party claims related to the
         Company’s (or its affiliates’) failure to pay such third party for goods and/or services rendered by
         such third party to the Company and/or its affiliates, so long as such third party claim is not the
         result of any Bad Boy Act by Seller, the Company, the Guarantors or their affiliates.

                8.     Offset Rights. Any indemnification obligation or other liability of Seller, Dapore
         or Bergsten under this Agreement may be satisfied, discharged or paid by off-set against payment
         of the Purchase Price due and owing pursuant to Section 2(b) or Guaranty Indemnitors’
         indemnification obligations pursuant to Section 6.

               9.     Resignation: Appointment. As of the Effective Time, Dapore and Bergsten shall
         be deemed to have resigned from all offices and positions they hold, of any nature, with the



  Electronically Filed 06/22/2020 09:21 / ANSWERS / CV 20 9319$1 / Confirmation Nbr. 2017463 / CLJSZ
Electronically Filed 09/17/2020 11:56 / sbiwicb3/cv©0 Qa7ffi®&rt©on«ioma«ifiMaM)./2DE8eR3 / clahj


                                                      EXHIBIT 2
         Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 63 of 90. PageID #: 71




      Company and any of its affiliates, including without limitation as an officer, director, manager or
      employee (other than, for the avoidance ofdoubt, the Management Company) without any further
      action necessary on the part of any party. Such resignations will be deemed accepted by the
      Company and its affiliates as of the Effective Time.

              10.     Termination of Management Agreements. Each Management Agreement will be
      deemed terminated and of no further force and effect (other than terms that survive the termination
      of the agreement) effective as of the Effective Time, without any further action necessary on the
      part of any party. As of the Effective Time, the Management Company shall have no right to any
      further payments of any amounts under the Management Agreements.

               11.     Miscellaneous.

                      (a)    Expenses. Each party hereto shall be responsible for the payment of any
      fees, costs or expenses incurred by such party in connection with the transactions contemplated
      by this Agreement

                     (b)     Further Assurances. Each of the parties agrees to cooperate in the
      effectuation of the transactions contemplated under this Agreement and to execute any and all
      additional documents and to take such additional action as is reasonably necessary or appropriate
      for such purposes.

                    (c)     Governing Law. This Agreement shall be governed by and construed in
      accordance with die laws of the State of Ohio without giving effect to conflicts of law principles.

                     (d)     Headings. Section and caption headings are not to be considered part of
      this Agreement. They are included solely for convenience and are not intended to be full and
      accurate descriptions of the contents of this Agreement.

                    (e)     Amendments, This Agreement may be amended or modified only in a
      writing executed by the parties to this Agreement.

                      (f)    Binding Effect, This Agreement shall bind and inure to the benefit of the
      parties hereto and their respective heirs, legal representatives, successors and assigns.

                       (g)                     :. This Agreement, together with the other documents and
      instruments executed in connection herewith, constitute the entire understanding among the
      parties and supersedes any prior understandings and agreements between them respecting the
      within subject matter. There are no representations, agreements, arrangements or understandings,
      oral or written, between or among the parties with respect to the within subject matter, other than
      as set forth in this Agreement.

                      (h)    Severability, If any provisions of this Agreement is held by a court of
       competent jurisdiction to be invalid, void or unenforceable, the remaining provisions shall
       nevertheless continue in full force and effect without being impaired or invalidated in any way
       and shall be construed in accordance with the purposes and tenor and effect of this Agreement



Electronically Filed 06/22/2020 09:21 / ANSWERS / CV 20 931 &1 / Confirmation Nbr. 2017463 / CLJSZ
            Fifed 09/17/202© 11:®© // SeWV!Ce3/CV®0/9373©®aZiCon«Pmaffi04NM>./20raB33 / CLAHJ


                                                   EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 64 of 90. PageID #: 72




                       (i)    Construction. The rule of construction to the effect that any ambiguities
        are to be resolved against the drafting party shall not be employed in the interpretation of this
        Agreement, or any amendments, schedules or exhibits to this Agreement.

                      (j)     Counterparts. This Agreement may be executed in multiple counterparts,
        each of which shall be deemed an original, and all of which together shall constitute one and the
        same Agreement. The signature of any party to any counterpart, including any facsimile or .pdf
        thereof, may be appended to any other counterpart and, when so appended, shall constitute one
        and the same Agreement

                        (k)    Non-Disparagement. Each of Bergsten, Dapore, Fein and Goldner agree
        not to make any oral or written statement about any of the other parties to this Agreement which
        is intended or reasonably likely to disparage the other party, or otherwise degrade the ether party’s
        reputation in the business community.


                                    [Remainder of Page Intentionally Left Blank]




  Electronically Filed 06/22/2020 09:21 / ANSWERS / CV 20 931 &1 / Confirmation Nbr. 2017463 / CLJSZ
Electronically Filed 09/17/2020 11:36 / SERVICE 3 /CV®0 ©37366a! CointomaMH4NW./2O7§933 / CLAHJ


                                                     EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 65 of 90. PageID #: 73




                 IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
         year set forth above.

                                                SELLER:

                                                BOULDER HEALTHCARE LLC

                                                By:
                                                   Name: Paul Bergsten
                                                   Title: CEO



                                                PURCHASER:

                                                BOULDER FG HOLDINGS LLC

                                                Bv:      QQA-
                                                   Name:
                                                  Title:



                                                GUARANTORS:


                                                Matthew Dapore



                                                Paul Bergsten



                                                 GUARANTY INDEMNITORS:
                                                   QUt_________________
                                                 Samuel Goldner


                                                 Ariel Fein (/


         For purposes of Section 10:

         BOULDER HEALTHCARE MANAGEMENT LLC

         By:
         Name: Paul Bergsten
         Title: CEO




   Electronically Filed 06/22/2020 09:21 4S^it^6Pfi§^GD9Ut^PU£ohflseaft<gr®fimantg7463 / CLJSZ
Befcrofliaaity Filed 09/17/2020        H SERVICe3'/CV®0©373©®a/iCortflDmatiOrtNK>./2DESB33 / CLAHJ


                                                     EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 66 of 90. PageID #: 74




                                                         Exhibit A

                          IRREVOCABLE POWER TO TRANSFER EQUITY INTEREST




                 FOR VALUE RECEIVED, the undersigned, BOULDER HEALTHCARE LLC, an Ohio

         limited liability company: (a) hereby sells, assigns and transfers unto BOULDER FG HOLDINGS

         LLC, an Ohio limited liability company, Fifty (50) Units of BOULDER OPERATIONS

         HOLDINGS LLC, a Delaware limited liability company (the “Company”), standing in the

         undersigned’s name on the books of the Company; and (b) does hereby irrevocably constitute and

         appoint                                                            as attorney-in-fact to transfer said

         shares on the books of the Company with full power of substitution in the premises.




         Dated:                   , 2019                          BOULDER HEALTHCARE LLC




                                                                   By:
                                                                      Name: PaulBergsten
                                                                      Title: CEO




    Electronically Filed 06/22/2020 09:21 / ANSWERS / CV 20 931951 / Confirmation Nbr. 2017463 / CLJSZ
EearrOftiieallliy Filed ©9/1W2O20       // S£RV!Ce3'/CV$0/&373©5atCD^iipmaKhniNMr./2DE8B33 / CLAHJ


                                                       EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 67 of 90. PageID #: 75


    Benesch           Attorneys at Law
                                                                                                    Daniel J. O'Brien
                                                                                       200 Public Square, Suite 2300
                                                                                        Cleveland, Ohio 44114-2378
                                                                                          Direct Dial: 216.363,4691
                                                                                                  Fax: 216.363.4588
                                                                                          dobrien@beneschlaw.com



                                                   October 31,2019




       Daniel A. Gottesman
       Ulmer & Berne LLP
       Skylight Office Tower
       1660 West 2nd Street, Suite 1100
       Cleveland, OH 44113

                Re:     Unit Purchase Agreement dated July 1, 2009 (the “Unit Purchase Agreement”)

       Dear Danny:

               This letter is written to follow up on my email correspondence to you on October 10, 2019,
        with respect to the Unit Purchase Agreement. Your client has still not made the $500,000 payment
        that was due to my client on October 2, 2019, pursuant to Section 2 of the Unit Purchase
        Agreement. We understand that your client believes that it is entitled to offset for unspecified
        breaches under the lease guaranty. To date, and despite repeated requests, we have not received
        any information with respect to the nature or extent of these alleged breaches. Please pay the
        $500,000 ASAP, or provide detailed information with respect to the alleged breaches so that we
        can review and respond.

                Note that my client is not waiving any rights or remedies with respect to your client’s
        failure to pay the $500,000 that is now past due.

                                                         Sincerely,

                                                         BENESCH, FRIEDLANDER,
                                                            COPLAN & ARONOFF LLP




                                                         Daniel J. O’Brien




El@@tr©ni@ally Filed 09/17/2020 11:56 / SERVICE 3/CV'<20/937W§///C§nfirmaiiOw N»/2D7SGff3 / clah



                                                    EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 68 of 90. PageID #: 76




                                              GUARANTY OF LEASE

                THIS GUARANTY OF LEASE (this “Guaranty”! is made by Paul Bergsten and Matthew
       Dapore (referred to herein individually as, a “Guarantor”, and collectively as, “Guarantors”) in
       favor of the entities set forth on Schedule 1 attached hereto and made a part hereof (collectively,
       “Landlord”), in connection with that certain Master Lease, dated as of December 20, 2018 (the
       “Lease”), pursuant to which Landlord leases to Boulder Operations Holdings LLC, a Delaware
       limited liability company (“Tenant”), the “Leased Premises” as defined in the Lease. As a material
       inducement to and in consideration of Landlord entering into the Lease, Landlord having indicated
       that it would not enter into the Lease without the execution of this Guaranty, Guarantors do hereby
       agree with Landlord as follows:

                1.     Guarantors do hereby, jointly and severally, unconditionally and irrevocably
       guarantee to Landlord, as a primary obligor and not as a surety, (a) the full and punctual payment
       of all rents and other sums payable by Tenant under the Lease, and (b) the full and punctual
       performance and observance of all terms, covenants and conditions on the part of Tenant to be
       performed and observed under the Lease (all such terms, covenants, conditions, agreements, and
       obligations being herein collectively referred to as the “Tenant Obligations”); provided, however,
       that any obligations of Tenant arising exclusively from a Landlord Loan Default or arising out of
       the termination of the Lease pursuant to Sections 17.1 (o)(ii), (p), (u), or (v) of the Lease
       (collectively, the “Non-Guaranteed Obligations”) shall not be deemed to be Tenant Obligations
       hereunder. Guarantors further agree to indemnify and hold Landlord harmless from any loss,
       liability, damage or expense (including reasonable attorney’s fees) arising from the failure of
       Tenant to perform any of the Tenant Obligations and/or the enforcement of this Guaranty (the
       “Indemnification Obligations” and, collectively with the Tenant Obligations, the “Obligations”).
       Upon an Event of Default by Tenant under the Lease, after applicable grace periods. Guarantors
       shall pay or perform the Tenant Obligations so in default, as applicable; provided, however, that,
       except as otherwise set forth herein, under no circumstances shall Guarantors be required to pay
       more than an aggregate amount equal to Sixteen Million Dollars ($16,000,000) with respect to the
       Tenant Obligations; provided further, that, except as otherwise set forth herein, under no
       circumstance shall Guarantors be required to pay more than an aggregate amount equal to Eight
       Million Dollars ($8,000,000) with respect to Tenant Obligations arising out of (i) any Event of
       Default pursuant to Section 17. Ki), (j), fk), In), (o)(i), (q), or (w) of the Lease, so long as such
       Event of Default is not also an Event of Default under any other subparagraph of Section 17.1 of
       the Lease, or (ii) any Event of Default pursuant to Sections 17.1(b) or (m) of the Lease which
       solely relates to a breach of any financial covenant contained in the Lease or a breach with respect
       to the clinical operations of the Facilities (including, without limitation the covenants contained in
       Section 19.1(p) of the Lease), so long as such Event of Default is not also an Event of Default
       under any other subparagraph of Section 17.1, in which event such Event of Default shall be
       subject to the limitations set forth herein with respect to such other subparagraph of Section 17.1.
       if any. Notwithstanding the foregoing, it is expressly understood and agreed that the aforesaid
       limitations on liability shall in no way affect or apply to Guarantors’ continued unlimited personal
       liability for the payment to Landlord of:




   Electronically Filed 04/17/2020 15:49 / OTHER / CV 20 931951 / Confirmation Nbr. 1986479 / CLCKD
Eleetrenieelly Filed 09/17/2020 11:86 / SERVICE 3 UW0 /93738i0//Corffitmai(SMNK?./2073&33 / CLAHJ


                                                     EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 69 of 90. PageID #: 77




           (a) any rents, issues, profits and/or income collected by Tenant or any Subtenant in excess of
               normal and verifiable operating expenses from any Facility after the occurrence of an Event
               of Default hereunder or under the Lease;

           (b) any rent, issues, profits and/or income from any Facility which have been prepaid more
               than thirty (30) days in advance;

           (c) to the extent that sufficient revenues are generated from the Facilities, payments of taxes,
               installments of assessments, water charges, sewer charges, and other fees, taxes, charges
               and assessments of every kind and nature whatsoever assessed or charged against or
               constituting a lien on any Real Property and insurance premiums and deductibles, payment
               of which is required to be made by Tenant or any Subtenant under the terms of the Lease;

          (d) insurance proceeds and condemnation awards (or sums paid in lieu thereof), payments
              and/or other form of consideration which Tenant or any Subtenant receives and which are
              used for any purpose inconsistent with the terms of the Lease or not approved in writing
              by Landlord;

           (e) Tenant’s or any Subtenant’s failure to obtain and maintain (or cause to be obtained and
               maintained) insurance as required by the Lease;

           (f) Intentionally Deleted;

           (g) damage or destruction to any Facility caused by the gross negligence or intentional acts or
               omissions of any Tenant or Subtenant; provided, that in the case of the failure to repair or
               any other matter involving the expenditure of funds, there shall be no liability unless there
               is available cash flow from the Facility to complete such repair or other item involving the
               expenditure of funds;

           (h) any claims, losses, costs, penalties, damages, charges and/or expenses (including
               reasonable attorneys ’ and consultants ’ fees) (collectively, “Losses”) incurred by or asserted
               against Landlord as a result of Tenant’s or any Subtenant’s failure to observe, comply or
               perform any of its covenants and indemnities respecting the existence, handling, storage,
               transportation, release or discharge of Hazardous Materials or Hazardous Waste, as defined
               in Article X of the Lease subject to the notice and cure periods set forth therein; and

           (i) any Losses incurred by or asserted against Landlord as a result of fraud or intentional
               material misrepresentation in connection with the Lease.

              2.      Each Guarantor does hereby agree that, without the consent of or notice to
       Guarantors and without affecting any of the obligations of Guarantors hereunder: (a) any term,
       covenant or condition of the Lease may be amended, compromised, released or otherwise altered
       by Landlord and Tenant, and each Guarantor does guarantee and promise to perform all the
       obligations of Tenant under the Lease as so amended, compromised, released or altered; (b) any
       guarantor of or party to the Lease may be released, substituted or added; (c) any right or remedy
       under the Lease may be exercised, not exercised, impaired, modified, limited, destroyed or
       suspended; (d) Landlord or any other Person acting on Landlord’s behalf may deal in any manner

  Electronically Filed 04/17/2020 15:49 / OTHER / CV 20 931951 / Confirmation Nbr. 1986479 / CLCKD
Electronically Filed 09/17/202011=86 / service       &0<&7te&»tcoriWwiaiBMsw./amaes / clahj



                                                     EXHIBIT 2
        Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 70 of 90. PageID #: 78




    with Tenant, any guarantor, any party to the lease or any other Person; and (e) all or any part of
    the Leased Premises or Tenant’s rights or liabilities under the Lease may be sublet, assigned or
    assumed. This is a continuing guaranty. The obligations of each Guarantor under this Guaranty
    are independent of the Tenant Obligations.

            3.      Each Guarantor hereby waives and agrees not to assert or take advantage of: (a)
    any right to require Landlord to proceed against Tenant or any other Person or to pursue any other
    remedy before proceeding against any Guarantor; (b) the defense of any statute of limitations in
    any action under or related to this Guaranty or the Lease; (c) any right or defense that may arise
    by reason of the incapacity, lack of authority, death or disability of Tenant or any other Person;
    and (d) any right or defense arising by reason of the absence, impairment, modification, limitation,
    destruction or cessation (in bankruptcy, by an election of remedies, or otherwise) of the liability
    of Tenant, of the subrogation rights of any Guarantor or of the right of any Guarantor to proceed
    against Tenant for reimbursement.

            4.     Each Guarantor hereby waives and agrees not to assert or take advantage of any
    right or defense based on the absence of any or all presentments, demands (including demands for
    performance), notices (including notices of adverse change in the financial status of Tenant or
    other facts which increase the risk to such Guarantor, notices of non-performance and notices of
    acceptance of this Guaranty) and protests of each and every kind.

            5.      Neither Guarantors’ obligation to make payment in accordance with this Guaranty
    nor any remedy for the enforcement thereof shall be impaired, modified, changed, stayed, released
    or limited in any manner by any impairment, modification, change, release, limitation or stay of
    the liability of Tenant or its estate in bankruptcy or any remedy for the enforcement thereof,
    resulting from the operation of any present of future provision of the Bankruptcy Code (as defined
    in the Lease) or other statute or from the decision of any court interpreting any of the same, and
    Guarantors shall be obligated under this Guaranty as if no such impairment, stay, modification,
    change, release or limitation had occurred.

            6.      Until all of Tenant’s obligations under the Lease are fully performed, Guarantors
    (a) shall have no right of subrogation against Tenant by reason of any payments or acts of
    performance by Guarantors under this Guaranty; and (b) subordinate any liability or indebtedness
    of Tenant now or hereafter held by Guarantors to the obligations of Tenant under, arising out of
    or related to the Lease or Tenant’s use or occupancy of the Leased Premises.

           7.     The liability of Guarantors and all rights, powers and remedies of Landlord
    hereunder and under any other agreement now or at any time hereafter in force between Landlord
    and any Guarantor relating to the Lease shall be cumulative and not alternative and such rights,
    powers and remedies shall be in addition to all rights, powers and remedies given to Landlord by
    law.

            8.     This Guaranty applies to, inures to the benefit of and binds all parties hereto, their
    heirs, devisees, legatees, executors, administrators, representatives, successors and permitted
    assigns (including any purchaser at a judicial foreclosure or trustee’s sale or a holder of a deed in




Electronically Filed 04/17/2020 15:49/OTHER /GV 20 931951 / Confirmation Nbr. 1986479/CLCKD
            Filed 00/17/2020 11:36 / SERVICE 3<CW0 <937366/ CoiWamaWi4 N&J./2D7S9R3 / clahj


                                                EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 71 of 90. PageID #: 79




       lieu thereof). This Guaranty may not be assigned by Landlord without the prior written consent
       of Guarantors, which consent shall not be unreasonably withheld, conditioned, or delayed.

               9.      Guarantors shall not, without the prior written consent of Landlord, commence, or
       join with any other Person in commencing, any bankruptcy, reorganization or insolvency
       proceeding against Tenant. The obligations of Guarantors under this Guaranty shall not be altered,
       limited or affected by any proceeding, voluntarily or involuntarily, involving the bankruptcy,
       insolvency, receivership, reorganization, liquidation or arrangement of Tenant, or by any defense
       which Tenant may have by reason of any order, decree or decision of any court or administrative
       body resulting from any such proceeding. Guarantors shall file in any bankruptcy or other
       proceeding in which the filing of claims is required or permitted by law all claims which any
       Guarantor may have against Tenant relating to any indebtedness of Tenant to any Guarantor and
       will assign to Landlord all rights of such Guarantor thereunder. Landlord shall have the sole right
       to accept or reject any plan proposed in such proceeding and to take any other action which a party
       filing a claim is entitled to do. In all such cases, whether in administration, bankruptcy or
       otherwise, the Person or Persons authorized to pay such claim shall pay to Landlord the amount
       payable on such claim and, to the full extent necessary for that purpose, each Guarantor hereby
       assigns to Landlord all of such Guarantor’s rights to any such payments or distributions to which
       such Guarantor would otherwise be entitled; provided, however, that each Guarantor’s obligations
       hereunder shall not be satisfied except to the extent that Landlord receives cash by reason of any
       such payment or distribution. If Landlord receives anything hereunder other than cash, the same
       shall be held as collateral for amounts due under this Guaranty.

               10.    If requested by Landlord, each Guarantor shall deliver to Landlord, and upon
       Landlord’s request, to Mortgagee(s) (a) the most recent federal income tax returns for such
       Guarantor within thirty (30) days after the date on which such returns are filed by such Guarantor;
       and (b) a personal financial statement dated within ninety (90) days. All financial information and
       statements provided by a Guarantor to Landlord shall be certified to be true and correct in all
       material respects by such Guarantor.

               11.   Asa material inducement to the Landlord entering into the Lease with Tenant, each
       Guarantor makes the following representations and warranties to Landlord, each of which shall
       survive the commencement and termination of the Lease:

                       11.1    Such Guarantor has the full power and authority to carry on its business
       and to enter into and perform all of its obligations under this Guaranty, and this Guaranty, when
       executed by such Guarantor, shall constitute the legal, valid and binding obligation of such
       Guarantor enforceable in accordance with its terms. No consent of any other Person not previously
       obtained by Guarantors, and no consent, approval, authorization or other action by or filing with
       any governmental authority not previously obtained, taken, or made, as applicable, is required in
       connection with the execution, delivery and performance of such Guarantor’s obligations under
       this Guaranty.

                       11.2    Such Guarantor’s execution of this Guaranty and performance of his
       obligations hereunder will not result in a breach or violation of (a) any governmental requirements
       applicable to such Guarantor or any judgment, writ, injunction, decree or order of any court relating


   Electronically Filed 04/17/2020 15:49 / OTHER /CV 20 931951 / Confirmation Nbr. 1986479 /CLCKD
Electronically Filed 09/17/2020 11:56 / SERVICE t/tC$$0 t93736d//t CoitflibmaMOhl NKJ./2DE8G33 / CLAHJ


                                                       EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 72 of 90. PageID #: 80




       and known to such Guarantor; or (b) any mortgage, commitment, restriction, or other document to
       which such Guarantor is a party or by which such Guarantor is bound.

                       11.3      All statements respecting the financial condition of such Guarantor and
       Tenant or any Subtenant (as defined in the Lease), respectively, which have been furnished to the
       Landlord or which are hereafter submitted to the Landlord (a) are or shall be accurate and complete
       in all respects as of the dates appearing thereon; (b) present or shall present fairly the financial
       condition and results of operations of the Person to whom the financial statement applies as of the
       dates and for the periods shown on such statements; (c) disclose or shall disclose all suits, actions,
       proceedings and contingent liabilities materially affecting the Person to whom the financial
       statement applies; and (d) since the last date covered by the financial statements which have been
       furnished to the Landlord, there has been no material adverse change in the financial condition of
       the Persons to whom such statements apply. All other reports, information and documents
       furnished to the Landlord by such Guarantor in connection with the Lease are accurate and
       complete in all respects.

                       11.4     There are no material actions, suits, proceedings or investigations pending
       or, to the best of such Guarantor’s knowledge, threatened against or affecting such Guarantor in
       any court or before any other governmental authority, nor does such Guarantor know of any basis
       for any such material action, suit, proceeding or investigation.

                      11.5     Such Guarantor has received a copy of the Lease, has carefully read such
       Lease, and understand all of the terms of such Lease.

               12.     Guarantors hereby agree that throughout the Term of the Lease, Guarantors shall
       not give or otherwise transfer or dispose of any material portion of Guarantors’ assets to any other
       person or entity for less than the reasonably equivalent value of such assets. Notwithstanding the
       foregoing, either Guarantor may, for estate planning purposes, make a gratuitous transfer of such
       Guarantor’s assets, outright or in trust, whether said trust is revocable or irrevocable, provided that
       (i) such transferee(s) executes a guaranty of the Obligations in the same form as this Guaranty
       pursuant to which there is no reduction in Landlord’s rights or remedies, including, without
       limitation, the ability of Landlord to collect the Obligations against such transferee(s) (a
       “Transferee Guarantee”), and (ii) in the event that such transfer is in trust or to an entity, such
       Guarantor shall provide Landlord with evidence reasonably satisfactory to Landlord that the
       trustee or other person executing such Transferee Guarantee on behalf of said trust or entity is
       authorized to do so.

               13.     Throughout the Term of the Lease and for aperiod of twelve (12) months following
       the termination date of the Lease for any reason, each Guarantor agrees not to and to cause Tenant
       and each Subtenant not to solicit, recruit or hire any of any Facility’s department heads, including
       but not limited to the administrator, director of nursing or dietary supervisor for any other long
       term care facility owned, operated or managed by Tenant, any Subtenant or their respective
       Affiliates without Landlord’s written consent, which consent shall not be unreasonably withheld
       conditioned or delayed. Each Guarantor further agrees not to and to cause Tenant and each
       Subtenant not to remove patients from any Facility except pursuant to physician order or directions
       of the patient or the patient’s family, nor to relocate patients at any Facility to any other long term


   Electronically Filed 04/17/2020 15:49 / OTHER / CV20 931951 /Confirmation Nbr. 1986479/CLCKD
EfeefcrOflically Filed 09/17/2020 11:56 // S£RVlCei?/CV®0/9373®6//ConWomaMO4NMJ./2DE8B33 / CLAHJ


                                                    EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 73 of 90. PageID #: 81




       care facility owned, operated or managed by Tenant, any Subtenant or their respective Affiliates.
       In the event that either Guarantor, Tenant, or any Subtenant breaches the provisions of this Section
       13. Landlord. and its successors and assigns, will be entitled to all legal and equitable remedies,
       including injunctive action, to enforce this provision. The prevailing party in any such action will
       be entitled to recover expenses and reasonable attorney’s fees.

               14.     For a period which commenced on June 29, 2018 and continuing until the date
       which is three (3) years following the Commencement Date, as a material inducement for Landlord
       agreeing to enter into this Lease, Guarantors, individually and jointly, agree not to directly or
       indirectly acquire, take an interest in, or provide any management, consulting, or any other services
       to any skilled nursing or assisted living facilities other than the Facilities and those facilities listed
       on Schedule 19.1(d) attached to the Lease. Notwithstanding the foregoing, in the event that at any
       point following the date which is fifteen (15) months following the Commencement Date, the
       annualized EBITDAR of Tenant over the trailing six (6) month period is equal to or greater than
       Twenty-Four Million Dollars ($24,000,000), then the restrictions set forth in this Section 14 shall
       be of no further force or effect.

              15.    This Guaranty shall constitute the entire agreement between Guarantors and
       Landlord with respect to the subject matter hereof. No provision of this Guaranty or right of
       Landlord hereunder may be waived nor may any Guarantor be released from any obligation
       hereunder except by a writing duly executed by Landlord.

               16.     If more than one Person signs this Guaranty, each such Person shall be deemed a
       Guarantor and the obligation of all such Guarantors shall be joint and several. When the context
       and construction so requires, all words used in the singular herein shall be deemed to have been
       used in the plural. The word “Person” as used herein shall include an individual, company, firm,
       association, partnership, corporation, trust or other legal entity of any kind whatsoever.

              17.    Should any one or more provisions of this Guaranty be determined to be illegal or
       unenforceable, all other provisions shall nevertheless be effective.

              18.     The waiver or failure to enforce any provision of this Guaranty shall not operate as
       a waiver of any other breach of such provision or any other provisions hereof.

               19.    Upon Landlord’s demand, Guarantors shall reimburse Landlord for all costs and
       expenses, including attorneys, accountants, consultants, and expert witness fees and costs, which
       are incurred by Landlord in connection with the exercise of any or all of Landlord’s rights and
       remedies under this Guaranty, including attorney’s fees and costs incurred in connection with the
       enforcement of the Lease and/or all of Landlord’s rights against Guarantors under this Guaranty,
       whether or not any legal proceedings are instituted by Landlord, and all costs, attorney’s fees and
       expenses incurred by Landlord in connection with any bankruptcy proceeding or other similar
       proceeding involving Guarantors which in any way affects Landlord’s exercise of any of its rights
       and remedies under this Guaranty. Guarantors’ obligation to reimburse Landlord under this
       Section shall include payment of interest on all amounts expended by Landlord from the date of
       expenditure at the rate of ten percent (10%) per annum. Without limiting the terms of this Section,
       Guarantors agree that Landlord shall be entitled to retain such attorneys as Landlord, in its sole


   Electronically Filed 04/17/2020 15:49 / OTHER / CV 20 931951 / Confirmation Nbr. 1986479 / CLCKD
Electronically Filed 08/17/2020 11:86 / SERVICE          /937a66rtConfitmalfOM®K0./2DES&B3 / CLAHJ


                                                     EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 74 of 90. PageID #: 82




       discretion, may select at such attorneys’ customary rates and charges for legal fees, costs and other
       services, and Landlord shall be entitled to full reimbursement from Guarantors for all such fees,
       costs and charges, regardless of any schedule, formula or other guideline for attorney’s fees,
       whether described as reasonable or otherwise, which is established, set or adopted pursuant to any
       governmental requirement or by any trial, appellate, or bankruptcy court or governmental
       authority.

              20.     Time is strictly of the essence under this Guaranty and any amendment,
       modification or revision hereof.

               21.     If any Guarantor that is a party hereto or becomes a party hereto is a corporation,
       (a) each individual executing this Guaranty on behalf of said corporation represents and warrants
       that he is duly authorized to execute and deliver this Guaranty on behalf of said corporation, in
       accordance with a duly adopted resolution of the board of directors of said corporation or in
       accordance with the bylaws of said corporation, and that this Guaranty is binding upon said
       corporation in accordance with its terms; and (b) Landlord, at its option, may require such
       Guarantor to concurrently, with the execution of this Guaranty, deliver to Landlord a certified copy
       of a resolution of the board of directors of said corporation authorizing or ratifying the execution
       of this Guaranty.

               22.    The term “Landlord” whenever hereinabove used refers to and means any Landlord
       in the foregoing Lease specifically named and also any assignee of said Landlord, whether by
       outright assignment or by assignment for security, and also any successor to the interest of said
       Landlord or of any assignee of such Lease or any part thereof, whether by assignment or otherwise.
       The term “Tenant” whenever hereinabove used refers to and means Tenant in the foregoing Lease
       specifically named and also any assignee or subtenant of said Lease and also any successor to the
       interests of said Tenant, assignee or subtenant of such Lease or any part thereof, whether by
       assignment, sublease or otherwise.

               23.     Any notice, request, demand, instruction or other communication to be given to any
       party hereunder shall be in writing and shall be either served personally, or sent by overnight
       courier, or registered or certified mail, return receipt requested with postage prepaid, and addressed
       to the party to be notified at the address set forth below, or to such other place as the party to be
       notified may from time to time designate by at least fifteen (15) days’ notice to the notifying party.
       Any such notice, request, demand, instruction or other communication shall be deemed sufficiently
       served or given for all purposes hereunder either (a) if personally served, upon such service, (b) if
       sent by overnight courier, the following Business Day, or (c) if mailed, two (2) Business Days
       after the time of mailing or on the date of receipt shown on the return receipt, whichever is first:

                                To Guarantor:
                                Paul Bergsten and Matt Dapore
                                c/o Boulder Healthcare LLC
                                544 Enterprise Drive
                                Lewis Center, Ohio 43035

                                With a copy to (which shall not constitute notice)


   Electronically Filed 04/17/2020 15:49 / OTHER / CV 20 931951 / Confirmation Nbr. 1986479 / CLCKD
Electronically Filed 09/17/2020 11:56 / SERVICE3/W/&373®WCod/itmatiOn/NbJ./2Ot3&33 / CLAHJ



                                                     EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 75 of 90. PageID #: 83




                               Benesch, Friedlander, Coplan & Aronoff LLP
                               200 Public Square, Suite 2300
                               Attn: Daniel J. O’Brien


                               To Landlord:

                               Boulder Property Holdings LLC
                               22 Herrick Drive
                               Lawrence, NY 11559
                               Attention: Samuel Goldner




              24.     As a further material part of the consideration to Landlord to enter into the Lease
       with Tenant, Guarantors agree:

                       24.1     The law of the state in which the Leased Premises are located shall govern
       all questions with respect to this Guaranty;

                     24.2       That any suit, action or proceeding arising directly or indirectly from this
       Guaranty, the Lease or the subject matter thereof shall be litigated only in courts located within
       the county and state in which the Leased Premises are located;

                       24.3      Guarantors hereby irrevocably consent to the jurisdiction of any local,
       state or federal court located within the county and state in which the Leased Premises are located;

                      24.4      Guarantors hereby waive personal service of any and all process upon it
       and consents to all such service of process in the manner and at the address set forth in Paragraph
       20 above; and

                       24.5      Without limiting the generality of the foregoing, Guarantors hereby waive
       and agree not to assert by way of motion, defense or otherwise in any suit, action or proceeding
       any claim that any Guarantor is not personally subject to the jurisdiction of the above-named
       courts, that such suits, action or proceeding is brought in an inconvenient forum or that the venue
       of such action, suit or proceeding is improper.

               25.     All undefined capitalized terms used herein shall have the same meaning as set
       forth in the Lease.




                                    [Remainder ofpage intentionally left blank]




   Electronically Filed 04/17/2020 15:49 /OTHER/CV 20 931951 / Confirmation Nbr. 1986479 /CLCKD
Blestrenieally Filed 09/17/2020 11:56 / S£RWB3/CW0/93Tl3®g//CoiNtomaWi4W./2DE8G33 / CLAHJ


                                                   EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 76 of 90. PageID #: 84




                                           MASTER LEASE GUARANTY
                                              SIGNATURE PAGE
                                                                                                     21 st
               IN WITNESS WHEREOF, the parties have executed this Guaranty as of this                        day of
         December, 2018.




                                                                   Matthew Dapore




  Electronically Filed 04/17/2020 15:49 / OTHER / CV 20 931951 / Confirmation Nbr. 1986479 / CLCKD
Electronically Filed 09/17/2020 11:86 / SERVICE </<CV$0<9373663/CoMflitmaMOM SM./2DC8M3 / CLAHJ



                                                      EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 77 of 90. PageID #: 85




                                           MASTER LEASE GUARANTY
                                              SIGNATURE PAGE

                 IN WITNESS WHEREOF, the parties have executed this Guaranty as of this 21st day of
         December, 2018.

                                                                 GUARANTORS:




   Electronically Filed 04/17/2020 15:49 / OTHER / CV 20 931951 / Confirmation Nbr. 1986479 / CLCKD
Electronically Filed 09/17/2020 11:3© / SiWCi3acve0 QemeatCorffitmattOMWO. /2DE49S3 / clahj


                                                     EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 78 of 90. PageID #: 86




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113




                                              Court of Common Pleas


                                       New Case Electronically Filed: MOTION
                                             September 17,2020 11:36


                                      By: CHRISTOPHER B. CONGENI0078160

                                               Confirmation Nbr. 2074580



  BOULDER HEALTHCARE, LLC, ET AL.                                          CV 20 937366

           vs.
                                                                  Judge: JOHN J. RUSSO
  BOULDER EG HOLDINGS, LLC, ET AL.




                                                     Pages Filed: 4




Electronically Filed 09/17/2020 11:36 / SERVICE 3/CVS0 /937366/rtOortfirmatiOn/NMr./2D78933 / CLAHJ


                                                     EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 79 of 90. PageID #: 87



                                     IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY, OHIO

      BOULDER HEALTHCARE, LLC, et al.                       )    Case No.
                                                            )
                       Plaintiffs,                          )    JUDGE:
      N.                                                    )
                                                            )
      BOULDER FG HOLDINGS, LLC, et al.                      )    PLAINTIFFS’ MOTION FOR
                                                            )    CONSOLIDATION
                       Defendants.                          )

             Pursuant to Civ.R. 42(A), Plaintiffs, Boulder Healthcare, LLC (“Boulder Healthcare”)

     Hillstone Healthcare, LLC (“Hillstone”), Paul Bergsten (“Bergsten”), and Matthew Dapore

     (“Dapore”) (collectively, “Plaintiffs”), respectfully move this Court for an Order consolidating this

     case with the case captioned Euclid Beach SNF Realty, LLC, et al. v. Paul Bergsten, et al.,

     Cuyahoga County Court of Common Pleas, Case No. CV-20-931951, which was fded on or about

     April 17, 2020, and which is currently pending before the Honorable Judge Maureen Clancy (“the

     Euclid Beach Action”).

     I.      INTRODUCTION.

             This lawsuit involves claims by Plaintiffs for breach of contract, unjust enrichment, and

     fraudulent inducement, against Defendants, Boulder FG Holdings, LLC (“Boulder FG”), Boulder

     Operations Holdings, LLC (“Boulder Operations”), Samuel Goldner (“Goldner”) and Ariel Fein

     (“Fein”) (collectively, “Defendants”). Plaintiffs’ claims in this action arise from the sale and

     transfer of shares in Boulder Operations (the “Shares”), a nursing home and assisted living

     business, from Boulder Healthcare to Boulder FG. The sale was conducted under a certain Unit

     Purchase Agreement, dated July 1, 2019, between Boulder Healthcare, Boulder FG, Dapore,

     Bergsten, Goldner and Fein (the “Unit Purchase Agreement”). Plaintiffs allege that during

     discussions concerning the sale of Boulder Healthcare’s Shares in Boulder Operations to Boulder



Electronically Filed 09/17/2020 11:36 / SERVICE 3/CVS0 /937366///OortfirmatiOn/NMr./2D78933 / CLAHJ



                                                     EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 80 of 90. PageID #: 88



     FG, Boulder FG, Goldner and Fein made material misrepresentations to Plaintiffs and induced

     Plaintiffs to transfer the Shares and control of Boulder Operations to Boulder FG. Plaintiffs further

     allege that due to these material misrepresentations by Boulder FG, Goldner and Fein, Plaintiffs

     made $920,000 in advances to Boulder Operations for emergency operating costs. Plaintiffs allege

     that Boulder FG has not paid the $1,500,000 purchase price (the “Purchase Price”) for the Shares,

     and that $1,000,000 of the Purchase Price is past due.

             Plaintiffs’ claims in this litigation involve related claims and many of the same parties as

     those involved in the Euclid Beach Action. In the Euclid Beach Action, the plaintiff landlords of

     Boulder Operations (“Plaintiff Landlords”) filed suit against Bergsten and Dapore on a certain

     December 21, 2018 Guaranty executed by Bergsten and Dapore (the “Guaranty”) for rent which

     the Plaintiff Landlords allege to be due from Boulder Operations. Bergsten and Dapore filed a

     Third-Party Complaint against Goldner and Fine in the Euclid Beach Action on the same Unit

     Purchase Agreement at issue in this case, alleging that Golder and Fein had breached their

     agreement to indemnify Bergsten and Dapore for obligations under the Guaranty, and alleging that

     Golder and Fein fraudulently induced Bergsten and Dapore to enter into the Unit Purchase

     Agreement.

             Bergsten, Dapore, Goldner, and Fein are all already parties to the Euclid Beach Action.

     The Unit Purchase Agreement and Guaranty are also already at issue in the Euclid Beach Action.

     Boulder Healthcare, Hillstone, Boulder FG, and Boulder Operations are not yet parties to the

     Euclid Beach Action, but their interests are already involved in that matter. Bergsten and Dapore

     hold interests in Boulder Healthcare and Hillstone, while Goldner and Fein hold interests in

     Boulder FG and Boulder Operations. Boulder FG and Boulder Operations have also been issued

     subpoenas duces tecum in the Euclid Beach Action related to the Unit Purchase Agreement and



Electronically Filed 09/17/2020 11:36 / SERVICE 3/CVS0 /937366///OortfirmatiOn/NMr./2D78933 / CLAHJ



                                                     EXHIBIT 2
           Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 81 of 90. PageID #: 89



     Guaranty. The claims at issue in this action are therefore intertwined with those in the Euclid Beach

     Action and the full dispute should be brought before the Court in the Euclid Beach Action.

             Civ. R. 42(A) states that actions may be consolidated if they involve common questions of

     law or fact. The Advisory Committee Notes to Civ.R. 42 state that the “obvious purpose of Rule

     42(A) is for the convenience of trial, preventing multiplicity of actions and the savings of costs.”

     The Rule itself states that a court may consolidate in order to avoid “unnecessary costs or delay.”

     See, Civil Rule 42(A)(1)(c). Courts traditionally favor consolidation because of the increased

     efficiency that results. Indeed, the Ohio Supreme Court has held that “so long as the rights of the

     parties are adequately protected,” the management of cases, including consolidation of such

     actions, lies within the sound discretion of the trial court. Director of Highways v. Kleines, 38

     Ohio St. 2d. 317, 320(1974).

             The consolidation of this action with the Euclid Beach Action will result in a substantial

     savings of time, expense, and judicial resources given that the claims arise from the same set of

     facts and involve legal issues germane to both actions. Consolidation does not prejudice any of the

     Defendants to this action given the pending claims and defenses raised in the Euclid Beach Action.

     If consolidation does not occur, the parties will undertake duplicate discovery and two separate

     proceedings will address similar, if not the same, issues of law and fact. Thus, consolidation

     promotes judicial economy for all involved. Accordingly, consolidation pursuant to Civ.R. 42(A)

     is proper and necessary for this matter.

             Therefore, Plaintiffs respectfully request that this Court consolidate this action with the

     Euclid Beach Action before the Honorable Judge Maureen Clancy in the Cuyahoga County Court

     of Common Pleas.




Electronically Filed 09/17/2020 11:36 / SERVICE 3/CVS0 /937366///OortfirmatiOn/NMr./2D78933 / CLAHJ



                                                     EXHIBIT 2
            Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20 82 of 90. PageID #: 90



                                                         Respectfully submitted,



                                                         /s/ Christopher B. Consent___________
                                                         Christopher B. Congeni (#0078160)
                                                         Matthew R. Duncan (#0076420)
                                                         Daniel J. Rudary (#0090482)
                                                         BRENNAN, MANNA & DIAMOND, LLC
                                                         75 E. Market Street
                                                         Akron, OH 44308
                                                         (330) 253-5060
                                                         Fax: (330)253-1977
                                                         Email: cbcongeni@bmdllc.com
                                                                 mrduncan@bmdllc. com
                                                                 djrudary@bmdllc.com
                                                         Counselfor Plaintiffs



                                          INSTRUCTIONS FOR SERVICE

              Plaintiffs request that the Cuyahoga County Clerk of Courts serve the Defendants at the addresses

     listed in the caption of this Motion via certified mail, return receipt requested.


                                                         /s/ Christopher B. Congeni____________
                                                         Christopher B. Congeni (#0078160)
                                                         Counselfor Plaintiffs



     4847-8149-3451, v. 1




Electronically Filed 09/17/2020 11:36 / SERVICE 3/CVS0 /937366///OortfirmatiOn/NMr./2D78933 / CLAHJ



                                                     EXHIBIT 2
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                           CLEVELAND,
                                Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20     OHIO
                                                                                  83 of 90.44113
                                                                                             PageID #: 91
                  CASE NO.                                     SUMMONS NO.
               CV20937366                 DI   CM                42580275                                           Rule 4(B) Ohio

                                                                                                                   Rules of Civil
                                                                                                                   Procedure
               BOULDER HEALTHCARE,              LLC,       ET AL.      PLAINTIFF
                                     VS
                                                                                                                  SUMMONS
               BOULDER EG HOLDINGS,                 LLC,     ET AL.    DEFENDANT




          BOULDER EG HOLDINGS, LLC                                                       You have been named defendant in a sums
          CO: U-B CORPORATION, REGISTERED                                              complaint (copy attached hereto) filed in Cuyahoga
          AGENT                                                                        County Court of Common Pleas, Cuyahoga County
          1660 WEST 2ND STREET                                                         Justice Center, Cleveland, Ohio 44113, by the
          SUITE 1100                                                                   plaintiff named herein.
          CLEVELAND OH 44113
                                                                                        You are hereby summoned and required to answer
                                                                                       the complaint within 28 days after service of this
                     Said answer is required to be served on:                          summons upon you, exclusive of the day of service.

                                                                                         Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                          Attorney (Address denoted by arrow at left.)

          CHRISTOPHER B CONGENI                                                          Your answer must also be filed with the court
          75 EAST MARKET STREET                                                        within 3 days after service of said answer on
                                                                                       plaintiff's attorney.
          AKRON,       OH 44308-0000
                                                                                         If you fail to do so, judgment by default will be
                                                                                       rendered against you for the relief demanded in the
                                                                                       complaint.

                   Case has been assigned to Judge:

          JOHN J RUSSO
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                 NAILAH K.        BYRD
                                                                             Clerk of the Court of Common Pleas


                    DATE SENT
            Sep     17,    2020                        By.
                                                                        Deputy


             COMPLAINT FILED           09/17/2020
                                                                                      42580275




CMSN130




                                                                            EXHIBIT 2
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                           CLEVELAND,
                                Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20     OHIO
                                                                                  84 of 90.44113
                                                                                             PageID #: 92
                  CASE NO.                                     SUMMONS NO.
               CV20937366                 D2   CM                  42580276                                          Rule 4(B) Ohio

                                                                                                                    Rules of Civil
                                                                                                                    Procedure
               BOULDER HEALTHCARE,              LLC,       ET AL.        PLAINTIFF
                                     VS
                                                                                                                   SUMMONS
               BOULDER EG HOLDINGS,                 LLC,     ET AL.      DEFENDANT




          BOULDER OPERATIONS HOLDINGS,                       LLC                          You have been named defendant in a sums
          10 EASTBOURNE DRIVE                                                           complaint (copy attached hereto) filed in Cuyahoga
          SPRING VALLEY NY 10977                                                        County Court of Common Pleas, Cuyahoga County
                                                                                        Justice Center, Cleveland, Ohio 44113, by the
                                                                                        plaintiff named herein.

                                                                                         You are hereby summoned and required to answer
                                                                                        the complaint within 28 days after service of this
                     Said answer is required to be served on:                           summons upon you, exclusive of the day of service.

                                                                                          Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                           Attorney (Address denoted by arrow at left.)

          CHRISTOPHER B CONGENI                                                           Your answer must also be filed with the court
          75 EAST MARKET STREET                                                         within 3 days after service of said answer on
                                                                                        plaintiff's attorney.
          AKRON,       OH 44308-0000
                                                                                          If you fail to do so, judgment by default will be
                                                                                        rendered against you for the relief demanded in the
                                                                                        complaint.

                   Case has been assigned to Judge:

          JOHN J RUSSO
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                   NAILAH K.       BYRD
                                                                              Clerk of the Court of Common Pleas


                    DATE SENT
            Sep     17,    2020                        By.
                                                                          Deputy


             COMPLAINT FILED           09/17/2020
                                                                                       42580276




CMSN130




                                                                              EXHIBIT 2
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                           CLEVELAND,
                                Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20     OHIO
                                                                                  85 of 90.44113
                                                                                             PageID #: 93
                  CASE NO.                                     SUMMONS NO.
               CV20937366                 D3   CM                42580277                                           Rule 4(B) Ohio

                                                                                                                   Rules of Civil
                                                                                                                   Procedure
               BOULDER HEALTHCARE,              LLC,       ET AL.      PLAINTIFF
                                     VS
                                                                                                                  SUMMONS
               BOULDER EG HOLDINGS,                 LLC,     ET AL.    DEFENDANT




          SAMUEL GOLDNER                                                                 You have been named defendant in a sums
          1251 46TH STREET                                                             complaint (copy attached hereto) filed in Cuyahoga
          APT . 1                                                                      County Court of Common Pleas, Cuyahoga County
          BROOKLYN NY 11219                                                            Justice Center, Cleveland, Ohio 44113, by the
                                                                                       plaintiff named herein.

                                                                                        You are hereby summoned and required to answer
                                                                                       the complaint within 28 days after service of this
                     Said answer is required to be served on:                          summons upon you, exclusive of the day of service.

                                                                                         Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                          Attorney (Address denoted by arrow at left.)

          CHRISTOPHER B CONGENI                                                          Your answer must also be filed with the court
          75 EAST MARKET STREET                                                        within 3 days after service of said answer on
                                                                                       plaintiff's attorney.
          AKRON,       OH 44308-0000
                                                                                         If you fail to do so, judgment by default will be
                                                                                       rendered against you for the relief demanded in the
                                                                                       complaint.

                   Case has been assigned to Judge:

          JOHN J RUSSO
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                 NAILAH K.        BYRD
                                                                             Clerk of the Court of Common Pleas


                    DATE SENT
            Sep     17,    2020                        By.
                                                                        Deputy


             COMPLAINT FILED           09/17/2020
                                                                                      42580277




CMSN130




                                                                            EXHIBIT 2
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                           CLEVELAND,
                                Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20     OHIO
                                                                                  86 of 90.44113
                                                                                             PageID #: 94
                  CASE NO.                                     SUMMONS NO.
               CV20937366                 D4   CM                42580278                                           Rule 4(B) Ohio

                                                                                                                   Rules of Civil
                                                                                                                   Procedure
               BOULDER HEALTHCARE,              LLC,       ET AL.      PLAINTIFF
                                     VS
                                                                                                                  SUMMONS
               BOULDER EG HOLDINGS,                 LLC,     ET AL.    DEFENDANT




          ARIEL FEIN                                                                     You have been named defendant in a sums
          10 EASTBOURNE DRIVE                                                          complaint (copy attached hereto) filed in Cuyahoga
          SPRING VALLEY NY 10977                                                       County Court of Common Pleas, Cuyahoga County
                                                                                       Justice Center, Cleveland, Ohio 44113, by the
                                                                                       plaintiff named herein.

                                                                                        You are hereby summoned and required to answer
                                                                                       the complaint within 28 days after service of this
                     Said answer is required to be served on:                          summons upon you, exclusive of the day of service.

                                                                                         Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                          Attorney (Address denoted by arrow at left.)

          CHRISTOPHER B CONGENI                                                          Your answer must also be filed with the court
          75 EAST MARKET STREET                                                        within 3 days after service of said answer on
                                                                                       plaintiff's attorney.
          AKRON,       OH 44308-0000
                                                                                         If you fail to do so, judgment by default will be
                                                                                       rendered against you for the relief demanded in the
                                                                                       complaint.

                   Case has been assigned to Judge:

          JOHN J RUSSO
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                 NAILAH K.        BYRD
                                                                             Clerk of the Court of Common Pleas


                    DATE SENT
            Sep     17,    2020                        By.
                                                                        Deputy


             COMPLAINT FILED           09/17/2020
                                                                                      42580278




CMSN130




                                                                            EXHIBIT 2
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                           CLEVELAND,
                                Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20     OHIO
                                                                                  87 of 90.44113
                                                                                             PageID #: 95
                  CASE NO.                                     SUMMONS NO.
               CV20937366                 DI   CM                42581095                                           Rule 4(B) Ohio

                                                                                                                   Rules of Civil
                                                                                                                   Procedure
               BOULDER HEALTHCARE,              LLC,       ET AL.      PLAINTIFF
                                     VS
                                                                                                                  SUMMONS
               BOULDER EG HOLDINGS,                 LLC,     ET AL.    DEFENDANT




          BOULDER EG HOLDINGS, LLC                                                       You have been named defendant in a sums
          CO: U-B CORPORATION, REGISTERED                                              complaint (copy attached hereto) filed in Cuyahoga
          AGENT                                                                        County Court of Common Pleas, Cuyahoga County
          1660 WEST 2ND STREET                                                         Justice Center, Cleveland, Ohio 44113, by the
          SUITE 1100                                                                   plaintiff named herein.
          CLEVELAND OH 44113
                                                                                        You are hereby summoned and required to answer
                                                                                       the complaint within 28 days after service of this
                     Said answer is required to be served on:                          summons upon you, exclusive of the day of service.

                                                                                         Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                          Attorney (Address denoted by arrow at left.)

          CHRISTOPHER B CONGENI                                                          Your answer must also be filed with the court
          75 EAST MARKET STREET                                                        within 3 days after service of said answer on
                                                                                       plaintiff's attorney.
          AKRON,       OH 44308-0000
                                                                                         If you fail to do so, judgment by default will be
                                                                                       rendered against you for the relief demanded in the
                                                                                       complaint.

                   Case has been assigned to Judge:

          JOHN J RUSSO
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                 NAILAH K.        BYRD
                                                                             Clerk of the Court of Common Pleas


                    DATE SENT
            Sep     17,    2020                        By.
                                                                        Deputy


             COMPLAINT FILED           09/17/2020
                                                                                      42581095




CMSN130




                                                                            EXHIBIT 2
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                           CLEVELAND,
                                Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20     OHIO
                                                                                  88 of 90.44113
                                                                                             PageID #: 96
                  CASE NO.                                     SUMMONS NO.
               CV20937366                 D4   CM                42581098                                           Rule 4(B) Ohio

                                                                                                                   Rules of Civil
                                                                                                                   Procedure
               BOULDER HEALTHCARE,              LLC,       ET AL.      PLAINTIFF
                                     VS
                                                                                                                  SUMMONS
               BOULDER EG HOLDINGS,                 LLC,     ET AL.    DEFENDANT




          ARIEL FEIN                                                                     You have been named defendant in a sums
          10 EASTBOURNE DRIVE                                                          complaint (copy attached hereto) filed in Cuyahoga
          SPRING VALLEY NY 10977                                                       County Court of Common Pleas, Cuyahoga County
                                                                                       Justice Center, Cleveland, Ohio 44113, by the
                                                                                       plaintiff named herein.

                                                                                        You are hereby summoned and required to answer
                                                                                       the complaint within 28 days after service of this
                     Said answer is required to be served on:                          summons upon you, exclusive of the day of service.

                                                                                         Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                          Attorney (Address denoted by arrow at left.)

          CHRISTOPHER B CONGENI                                                          Your answer must also be filed with the court
          75 EAST MARKET STREET                                                        within 3 days after service of said answer on
                                                                                       plaintiff's attorney.
          AKRON,       OH 44308-0000
                                                                                         If you fail to do so, judgment by default will be
                                                                                       rendered against you for the relief demanded in the
                                                                                       complaint.

                   Case has been assigned to Judge:

          JOHN J RUSSO
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                 NAILAH K.        BYRD
                                                                             Clerk of the Court of Common Pleas


                    DATE SENT
            Sep     17,    2020                        By.
                                                                        Deputy


             COMPLAINT FILED           09/17/2020
                                                                                      42581098




CMSN130




                                                                            EXHIBIT 2
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                           CLEVELAND,
                                Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20     OHIO
                                                                                  89 of 90.44113
                                                                                             PageID #: 97
                  CASE NO.                                     SUMMONS NO.
               CV20937366                 D3   CM                42581097                                           Rule 4(B) Ohio

                                                                                                                   Rules of Civil
                                                                                                                   Procedure
               BOULDER HEALTHCARE,              LLC,       ET AL.      PLAINTIFF
                                     VS
                                                                                                                  SUMMONS
               BOULDER EG HOLDINGS,                 LLC,     ET AL.    DEFENDANT




          SAMUEL GOLDNER                                                                 You have been named defendant in a sums
          1251 46TH STREET                                                             complaint (copy attached hereto) filed in Cuyahoga
          APT . 1                                                                      County Court of Common Pleas, Cuyahoga County
          BROOKLYN NY 11219                                                            Justice Center, Cleveland, Ohio 44113, by the
                                                                                       plaintiff named herein.

                                                                                        You are hereby summoned and required to answer
                                                                                       the complaint within 28 days after service of this
                     Said answer is required to be served on:                          summons upon you, exclusive of the day of service.

                                                                                         Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                          Attorney (Address denoted by arrow at left.)

          CHRISTOPHER B CONGENI                                                          Your answer must also be filed with the court
          75 EAST MARKET STREET                                                        within 3 days after service of said answer on
                                                                                       plaintiff's attorney.
          AKRON,       OH 44308-0000
                                                                                         If you fail to do so, judgment by default will be
                                                                                       rendered against you for the relief demanded in the
                                                                                       complaint.

                   Case has been assigned to Judge:

          JOHN J RUSSO
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                 NAILAH K.        BYRD
                                                                             Clerk of the Court of Common Pleas


                    DATE SENT
            Sep     17,    2020                        By.
                                                                        Deputy


             COMPLAINT FILED           09/17/2020
                                                                                      42581097




CMSN130




                                                                            EXHIBIT 2
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                           CLEVELAND,
                                Case: 1:20-cv-02171-SO Doc #: 1-2 Filed: 09/24/20     OHIO
                                                                                  90 of 90.44113
                                                                                             PageID #: 98
                  CASE NO.                                     SUMMONS NO.
               CV20937366                 D2   CM                  42581096                                          Rule 4(B) Ohio

                                                                                                                    Rules of Civil
                                                                                                                    Procedure
               BOULDER HEALTHCARE,              LLC,       ET AL.        PLAINTIFF
                                     VS
                                                                                                                   SUMMONS
               BOULDER EG HOLDINGS,                 LLC,     ET AL.      DEFENDANT




          BOULDER OPERATIONS HOLDINGS,                       LLC                          You have been named defendant in a sums
          10 EASTBOURNE DRIVE                                                           complaint (copy attached hereto) filed in Cuyahoga
          SPRING VALLEY NY 10977                                                        County Court of Common Pleas, Cuyahoga County
                                                                                        Justice Center, Cleveland, Ohio 44113, by the
                                                                                        plaintiff named herein.

                                                                                         You are hereby summoned and required to answer
                                                                                        the complaint within 28 days after service of this
                     Said answer is required to be served on:                           summons upon you, exclusive of the day of service.

                                                                                          Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                           Attorney (Address denoted by arrow at left.)

          CHRISTOPHER B CONGENI                                                           Your answer must also be filed with the court
          75 EAST MARKET STREET                                                         within 3 days after service of said answer on
                                                                                        plaintiff's attorney.
          AKRON,       OH 44308-0000
                                                                                          If you fail to do so, judgment by default will be
                                                                                        rendered against you for the relief demanded in the
                                                                                        complaint.

                   Case has been assigned to Judge:

          JOHN J RUSSO
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                   NAILAH K.       BYRD
                                                                              Clerk of the Court of Common Pleas


                    DATE SENT
            Sep     17,    2020                        By.
                                                                          Deputy


             COMPLAINT FILED           09/17/2020
                                                                                       42581096




CMSN130




                                                                              EXHIBIT 2
